     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.1 Page 1 of 85




 1   KIRKLAND & ELLIS LLP
     Mark Holscher (SBN 139582)
 2
     mark.holscher@kirkland.com
 3   R. Alexander Pilmer (SBN 166196)
     apilmer@kirkland.com
 4
     Michael J. Shipley (SBN 233674)
 5   michael.shipley@kirkland.com
     333 South Hope Street
 6
     Los Angeles, California 90071
 7   Telephone: (213) 680-8400
     Facsimile: (213) 680-8500
 8
 9   Attorneys for Plaintiffs Ovation
     Finance Holdings 2 LLC; Ovation Fund
10   Management II, LLC; Banc of
11   California, N.A.
12   [Additional counsel on signature page]
13
                           UNITED STATES DISTRICT COURT
14
                        SOUTHERN DISTRICT OF CALIFORNIA
15
16
     OVATION FINANCE                          )   Case No.: '19CV2031 GPC KSC
17   HOLDINGS 2 LLC;
                                              )
                                              )
18   OVATION FUND                             )   COMPLAINT FOR: (1) RICO, 18
     MANAGEMENT II, LLC;                      )   U.S.C. § 1962(c); (2) RICO
19   BANC OF CALIFORNIA,
                                              )
                                                  CONSPIRACY, 18 U.S.C. § 1962(d);
                                              )
20   N.A.;                                    )   (3) FRAUD; (4) AIDING AND
                                              )   ABETTING FRAUD;
21                                            )
                       Plaintiffs,            )   (5) NEGLIGENT
22                                            )   MISREPRESENTATION;
           v.                                 )   (6) BREACH OF FIDUCIARY DUTY;
23                                            )
     CHICAGO TITLE INSURANCE                  )   (7) NEGLIGENCE
24   COMPANY; CHICAGO TITLE                   )
     COMPANY                                  )   DEMAND FOR JURY TRIAL
25                                            )
                                              )
26                     Defendants.            )

27
28


                                         COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.2 Page 2 of 85




 1         NOW COME Plaintiffs Ovation Finance Holdings 2 LLC; Ovation Fund
 2   Management II, LLC; and Banc of California, N.A. (collectively, “Plaintiffs”), through
 3   their counsel, and for their Complaint and Jury Demand, state:
 4                                          INTRODUCTION
 5         1.       Plaintiffs have lost more than $75 million in connection with a brazen
 6   fraudulent and criminal scheme orchestrated by Gina Champion-Cain, operating
 7   through a company called ANI Development, LLC (“ANI”), and with the full
 8   knowledge and cooperation of defendants Chicago Title Insurance Company (“CTIC”)
 9   and Chicago Title Company (“CTC”) (collectively, “Chicago Title”). Beginning no
10   later than 2015, and continuing until September 2019, Champion-Cain, Chicago Title,
11   and senior escrow officers at Chicago Title participated in scores of acts of criminal
12   wire fraud in connection with obtaining hundreds of loans under false pretenses.
13   Hundreds of millions of dollars flowed through this criminal enterprise.
14         2.       Applicants for California liquor license transfers are required to keep the
15   purchase price of the license in escrow until they obtain regulatory approval of the
16   transfer. Champion-Cain purportedly developed the “ANI Loan Program,” which would
17   lend funds to these applicants at high interest rates so they could satisfy the escrow
18   requirement.
19         3.       Plaintiffs provided a source of funds to finance the ANI Loan Program.
20   Champion-Cain, ANI, and Chicago Title specifically represented—via telephone calls,
21   face-to-face meetings, e-mail correspondence, and signed representations—that funds
22   lent to each applicant would be maintained by Chicago Title in an independent escrow
23   account solely for the benefit of lenders like Plaintiffs. When an applicant’s transfer
24   was approved, the applicant would fund the transfer and the escrowed funds would be
25   returned to the lenders, with interest.
26         4.       Chicago Title’s role in holding the lenders’ escrowed funds was essential
27   to Plaintiffs’ decisions to lend money to support the ANI Loan Program. Indeed, the
28   key feature of the ANI Loan Program was that a lender’s funds would be held in escrow

                                                   1
                                               COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.3 Page 3 of 85




 1   with a highly regarded institution like Chicago Title and could not be disbursed to any
 2   party other than the lender, which virtually guaranteed that the lenders’ principal would
 3   be safely returned. Had Plaintiffs known that the arrangement was otherwise, they
 4   would never have lent funds to the ANI Loan Program.
 5           5.   But the truth was far different than represented to Plaintiffs. In fact,
 6   Champion-Cain, ANI, and Chicago Title never established the separate escrow accounts
 7   for the sole benefit of lenders. Instead, they created a single account at Chicago Title
 8   that provided Champion-Cain and ANI with the unfettered ability to withdraw all of the
 9   money at any time and for any reason. They then deceived the lenders into wiring
10   loaned funds into that account.
11           6.   Champion-Cain and her co-conspirators at Chicago Title collectively
12   established ANI as a criminal enterprise whose purpose was to defraud victims out of
13   tens of millions of dollars. Each of these entities reaped handsome profits from their
14   criminal scheme before it was shut down by federal law enforcement in September
15   2019.
16           7.   Champion-Cain utilized Plaintiffs’ money to fund a lavish lifestyle, to
17   build her reputation through professional and charitable organizations, to create the
18   façade that she was an upstanding member of the community, and to make unauthorized
19   investments in real estate, restaurants, and other businesses.
20           8.   Chicago Title was either paid $1,000 for every escrow it was represented
21   to have established (as represented by ANI) or $500 each time Champion-Cain
22   withdrew money from the account. Additionally, Chicago Title earned significant
23   commissions and fees in connection with providing escrow and title insurance services
24   in connection with Champion-Cain’s other unauthorized investments made with
25   Plaintiffs’ money.
26           9.   And Chicago Title’s escrow officers were paid tens of thousands of dollars
27   personally by Champion-Cain to secure Chicago Title’s aid and participation in the
28   fraudulent scheme. See Ex. 9 (checks from Champion-Cain to Chicago Title officers

                                                  2
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.4 Page 4 of 85




 1   Della DuCharme and Betty Elixman for “gifts”). That was on top of the commissions,
 2   bonuses and other compensation Chicago Title’s escrow officers earned from Chicago
 3   Title while steering hundreds of millions of dollars through a single account at Chicago
 4   Title.
 5            10.   Plaintiffs bring this case to recover their substantial losses caused by
 6   Chicago Title’s fraudulent activity, racketeering, and gross negligence. Chicago Title is
 7   liable to Plaintiffs for fraud, aiding and abetting fraud, for treble damages on account of
 8   its active participation in a criminal enterprise pursuant to RICO, and punitive damages.
 9                                           THE PARTIES
10            11.   Ovation Finance Holdings 2 LLC (“Ovation Finance”) is a Nevada limited
11   liability company with its principal place of business in Austin, Texas. Ovation Finance
12   is an investment vehicle held by a private equity fund that specializes in making
13   investments in private credit markets.
14            12.   Ovation Fund Management II, LLC (“Ovation Management”) is a
15   Delaware limited liability company with its principal place of business in Austin,
16   Texas. Ovation Management is the general partner of the funds that hold Ovation
17   Finance. Ovation Management and Ovation Finance may sometimes be referred to
18   collectively herein as “Ovation.”
19            13.   Banc of California, N.A. (“Banc of California”) is a National Association
20   with its principal place of business in Santa Ana, California. Banc of California is a full-
21   service, midsize bank focused on California. It provides innovative banking and lending
22   products to diverse businesses, entrepreneurs, and communities throughout California.
23            14.   CTC is a California corporation with its principal place of business in Los
24   Angeles, California. Together with Chicago Title Insurance Company, CTC provides
25   various real estate-related financial services, including escrow agent services.
26            15.   CTIC is a Florida Corporation with its principal place of business in
27   Jacksonville, Florida. Together with CTC, CTIC provides various real estate related
28   financial services, including escrow agent services.

                                                    3
                                              COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.5 Page 5 of 85




 1         16.    CITC and CTC are agents, alter egos, and instrumentalities of one another.
 2   They are under common ownership. They share the same officers and use the same
 3   website on the Internet. In connection with the acts stated herein, they operated in a
 4   consolidated manner whereby a member of the general public dealing with Chicago
 5   Title would be unable to ascertain which specific entity he, she, or it was doing
 6   business. Recognizing the corporate separateness between CITC and CTC would
 7   sanction fraud and render injustice on Plaintiffs.
 8                                   JURISDICTION AND VENUE
 9         17.    This Court has subject matter jurisdiction under 18 U.S.C. § 1964 and 28
10   U.S.C. § 1331.
11         18.    Venue in this district is proper under 18 U.S.C. § 1965(b) and 28 U.S.C.
12   § 1391(b)(2) in that each defendant can be found in this judicial district and a
13   substantial part of the events alleged herein occurred in this judicial district.
14                                    FACTUAL ALLEGATIONS
15   I.    The Represented History, Structure, and Function of the ANI Loan
           Program.
16
           19.    Gina Champion-Cain was a prominent San Diego real estate developer and
17
     restaurateur. She is also a criminal and a fraudster. As a subsidiary to her development
18
     company, American National Investments, Champion-Cain created ANI. ANI was
19
     supposed to make high interest loans to liquor license applicants. Beginning in 2012,
20
     ANI began to obtain financing from third-party lenders from which Champion-Cain
21
     would supposedly finance these loans.
22
           20.    Section 24074 of the California Business & Professions Code requires an
23
     applicant for the transfer of an alcoholic beverage license to establish an escrow account
24
     and deposit with the escrow holder the full amount of the purchase price or
25
     consideration while the application is pending. Depending on location and type, a liquor
26
     license can cost upwards of $400,000 and the application can take upwards of a year to
27
     process.
28

                                                   4
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.6 Page 6 of 85




 1         21.       Champion-Cain purportedly knew and worked with an attorney (the “ABC
 2   Lawyer”) who specialized in obtaining liquor licenses for his clients, many of whom
 3   had difficulty funding the escrow. Restaurant and store owners often do not have
 4   sufficient capital to leave large amounts of money sitting in an escrow account for a
 5   lengthy period of time. Accordingly, Champion-Cain’s purported plan was to offer the
 6   ABC Lawyer’s clients short-term loans in exchange for relatively high rates of interest.
 7   According to Champion-Cain, the ABC Lawyer could send her a substantial amount of
 8   business.
 9         22.       In 2012, Champion-Cain began to solicit and obtain financing for these
10   transactions.
11         23.       This financing was structured such that a third-party lender would deposit
12   funds directly into an account maintained by Chicago Title only after Champion-Cain
13   provided the lender with information regarding the applicant name and license number
14   of the application. Champion-Cain also provided the lender with an escrow agreement
15   signed by Champion-Cain and by an escrow officer at Chicago Title. Under the escrow
16   agreement (the “Form Escrow”), the funds being deposited by the lender could only
17   then be used and to fund a single, specific liquor license escrow. The lender was a
18   stated third-party beneficiary of the Form Escrow, which prohibited Chicago Title from
19   releasing the escrowed loan amount to anyone other than the lender or using the funds
20   for any other purpose. When the application was granted, Chicago Title would return
21   the principal to the lender, with the lender also to receive its agreed share of the interest,
22   returning the balance of the interest to Champion-Cain. This arrangement was designed
23   to secure lenders’ funds and make certain they were never at serious risk.
24         24.       The lenders’ confidence in the safety of their principal sitting in escrow
25   accounts at Chicago Title was further assured by the extensive regulation of escrow
26   companies under the California Escrow Law, Cal. Fin. Code § 17000, et seq, and the
27   fact that escrowed funds are insured through the Escrow Agents’ Fidelity Corporation
28   and additional state-law bonding requirements. See Cal. Fin. Code § 17314.

                                                    5
                                              COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.7 Page 7 of 85




 1         25.       Champion-Cain’s first lender was Kim Peterson, a high net-worth real
 2   estate developer Champion-Cain knew from San Diego real estate circles. Peterson,
 3   with the assistance of counsel, drafted the original Form Escrow.
 4         26.       After a few years of funding loan escrows with his own money, in 2015,
 5   Peterson began to solicit additional third-party lenders to obtain financing for these
 6   transactions.
 7         27.       In 2015, Champion-Cain formed ANI as a limited liability company to
 8   serve as a single purpose vehicle for the escrow lending business. Peterson formed a
 9   new entity of his own, Kim Funding, LLC (“Kim Funding”), as a vehicle to obtain
10   financing to fund additional loans through ANI. Kim Funding had a contractual right to
11   80 percent of ANI’s profits and held a 1 percent equity stake in the company.
12         28.       Ovation Finance and Banc of California lent money to ANI through Loan
13   Agreements with Kim Funding. See Ex. 1 (Ovation/Kim Loan Agreement); Ex. 2 (Banc
14   of California/Kim Loan Agreement). 1 The Ovation/ Kim Loan Agreement attached the
15   Form Escrow to be used in connection with the loans. See Ex. 1 at p. 18 (form escrow
16   agreement). Simultaneously with the execution of the Loan Agreement, Ovation
17   Finance also executed a Side Agreement with ANI. See Ex. 3 (Ovation/ANI Side
18   Agreement). The Side Agreement recited that “[i]t is expressly understood by ANI that
19   it may only release the Deposit (as defined in the Form Escrow) to Ovation and shall
20   not take any action to contravene this Side Letter.” Ex. 3 at p. 1. The Form Escrow
21   explicitly referenced in the Side Agreement and the Loan Agreement was to an
22   individual Escrow Agreement between ANI and Chicago Title Company, following the
23   Form Escrow, for an individual license applicant. See Ex. 1 at pp. 18–20. The Banc of
24   California/Kim Loan Agreement references the Escrow Agreement and includes an
25
26
     1A First Amendment to Loan Documents between ANI, Kim Funding and Banc of
     California dated February 27, 2019, and related documents, were executed in
27   connection with an increase in the principal loan amount from $25,000,000 to
28   $35,000,000 (the “Banc of California/Kim Amended Loan Agreement.”) See Ex. 11.

                                                  6
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.8 Page 8 of 85




 1   executed Commercial Guaranty, Commercial Security Agreement and Assignment of
 2   Deposit Account executed by ANI, under which ANI granted to Banc of California,
 3   inter alia, a security interest in all escrow accounts established by ANI and funded by
 4   Banc of California. 2 See Ex. 2 at pp. 28–59.
 5         29.    Banc of California’s Security Agreement with ANI acknowledged that
 6   “[ANI] and [Kim Funding] are parties to that certain Funding Agreement, dated as of
 7   January 16, 2015, providing for the establishment of escrow accounts by [ANI] from
 8   time to time with Chicago Title, a California corporation (‘Escrow Holder’) in
 9   connection with the representation by [ANI] of applicants for a transfer of a license by
10   the California Department of Alcohol Beverage Control, and the funding of such
11   escrow accounts by [Kim Funding].” Ex. 2 at p. 45. ANI pledged the accounts funded
12   by Kim Funding as collateral, and represented and warrantied that ANI held good title
13   to the accounts. Ex. 2 at pp. 45–46.
14         30.    The Escrow Agreements utilized in connection with the Banc of
15   California/Kim Loan Agreement were individual, customized Escrow Agreements
16   between ANI and Chicago Title Company, following the Form Escrow, for each
17   individual license applicant. See Ex. 1 at 18–20; Ex. 4. For each individual application
18   escrow to be funded by a lender, Kim Funding would pass along specific application
19   information, along with specific Form Escrows, that would fill in the name of the
20   applicant, the amount loaned by ANI, and the license number for which the loan was
21   made. When the loan was ready to close, the lender would fund the escrow by wiring
22   the money into a Chicago Title account. Chicago Title was then supposed to file a form
23   called an “ABC-226” with the California Department of Alcoholic Beverage Control,
24   confirming that the applicant’s funds—which had been loaned by ANI and its lenders—
25   were in an escrow account.
26
27   2An updated Commercial Guaranty provided by ANI is included within the Banc of
28   California/Kim Amended Loan Agreement.

                                                 7
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.9 Page 9 of 85




 1           31.        As designed, after the liquor license transfer application was granted, the
 2   applicant would wire the funds, along with the agreed interest, to Chicago Title. ANI
 3   was then supposed to provide instructions to Chicago Title to release back to the lender
 4   the principal and the amount equal to the interest charged by the lender. The remainder
 5   of the interest would be split between Kim Funding and ANI on a 80/20 basis.
 6           32.        The following diagrams illustrate how the lending was represented to
 7   work:
 8
 9                                                               Step 1: Req uest and Funding

10
                                                                                                                                              Applicants
11                            Lender                       Each E.scrow
                                                             Account


12
13                                                                                                  Appl icant-Signed
                                                                                                Escrow Agreement;
               Funding Request (w Tab le of Applicants,                                                                                    Instructions to Set Up




                                                                                                     ,Tq
                                                                            Executed Escrow       Form ABC-226
14                     Amounts, license Nos.};
                    Execut ed Escrow Agreements
                                                                              Agreements        (To Be Executed by                            License Escrow
                                                                                                Escrow Officer an d

15                                                  Funding Request (w/
                                                    Table of Applicants,
                                                     Amounts, Lice nse
16                                                        Nos.); Executed
                                                              Escrow
                                                           Agreements
                                                                                                                        App lica nt Info

17                         Kim Funding                                                        ANI                  I.A ppl icant-Signed-
                                                                                                                        Form ABC-226
                                                                                                                                             ABC Lawyer



18
19
20
21
22
23
24
25
26
27
28

                                                                                                      8
                                                                                     COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.10 Page 10 of 85




 1
                                                                                               Ste p 2: Sett le me nt
 2                                                              Wire Returning
                                                                                                                                             Pu rchase Price,
                                                                                                                                            Plus, Full Interest
                                                                    Pri ncipal and                                                             OueANI Per

 3                       Lender
                                                                        Interest                                                             Fee Agreement
                                                                                                                                                                  Applicants

 4
                                                                                                       ,,   /



 5                                                                                         /
                                                                                               /
                                                                                                   /




                                                                                   /
                                                                                       /
                        Notice that
 6                   Appl icant Settled;                  Balance of l~terest
                                                                               /

                                                                                                                Ba lance ~f Interest   Escrow Inst ructions to
                       Principal and                    Under F~e Agreement*                                Under Fee Agreement*          Retu rn Escrow
                    Interest calculation                            /
                                                                                                                         I              and Settle Interest
 7                                                      /
                                                            /
                                                                /
                                                                                                                         I
                                                                                                                         I
                                                                                                                         I
                                                    /                                                                    I
                                                /                                                                        I


 8
                                            /                                                                            I

                                                                     Notice that               ,__ _ _ __...._ _ _,.._,_                       Notice
                                                                                                                                            license   that
                                                                                                                                                    Transfer
                                                                        Applicant
                                                                                                                                               Approved
                                                                        Settled.
 9                   Kim Funding                                                                                       ANI                                        ABC Lawyer


10
11                        *Kim Funding and ANI sp lit the balance
                                of interest on a 80/20 basis.


12
     II.   Ovation Finance’s Lending to the ANI Loan Program.
13
           33.    Ovation Finance’s business strategy principally entails private market
14
     lending. In mid-2017, Kim Funding presented the ANI Loan Program opportunity to
15
     Ovation. The ANI Loan Program seemed attractive to Ovation because it afforded a 10
16
     percent rate of return without placing the principal at significant risk.
17
           34.    As part of its diligence, Ovation requested confirmation that the funds for
18
     the applicants’ escrow would, in fact, be held in escrow accounts in the name of
19
     Ovation Finance and controlled by Chicago Title. On June 27, 2017, Peterson provided
20
     a June 23, 2017 e-mail from Betty Elixman (“Elixman”), an escrow officer at Chicago
21
     Title, to Champion-Cain, representing that “we were at 301 escrows totaling
22
     $61,370,000.” The e-mail was sent from betty.elixman@chicagotitleescrows.com.
23
24
25
26
27
28

                                                                                                                             9
                                                                                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.11 Page 11 of 85




 1
                              - - - Forwarded message - - -
 2                            From: Betty Elixman <betty.elixman@chicagolitleescrows.com >
                              Date: Fri, Jun 23, 2017 at 2:25 PM
                              Subject; Escrows
 3                            To: Gina Champion-Cain <gina@americannationalinvestments.com>


 4                           Hi Gina.

 5                           Before yesterday's closings and today's wires , we were at 301 escrows totaling
                             $61,370,000.

 6                           Have a nice weekend.

                             Best,
 7                           Betty


 8                           Betty Ellxman, Escrow Officer
                             Chicago TIiie & Escrows

 9                           701 8 S treet, Suite 1120
                             San Diego, CA 92101

10                           OuChanne Unit:
                             Della OuCharme
                             Bo"y Elbanan
11
12          35.       During its diligence, Ovation further confirmed that Della DuCharme
13   (“DuCharme”)—who Kim Funding represented to be the lead escrow officer on the
14   account—was, in fact, a Senior Commercial and Industrial Escrow Officer at Chicago
15   Title. (Her biography was posted on Chicago Title’s website.)
16          36.       Ovation also spoke on several occasions with attorneys representing Kim
17   Funding. One of these attorneys—a leading specialist in California alcoholic beverage
18   regulation—provided a letter opining on the legality of the escrow arrangement under
19   California alcoholic beverage laws. Another explained that based on the way the ANI
20   Loan Program was structured, the only credit risk to the lender’s principal was if
21   Chicago Title effectively committed fraud or somehow exposed the escrow accounts to
22   third parties.
23          37.       On July 16, 2017, Ovation’s investment committee approved the
24   transaction.
25          38.       On July 17, 2017, after several rounds of negotiation and drafting, Ovation
26   Finance and Kim Funding (defined in the agreement as the “Company”) executed a
27   Loan Agreement (which was dated as of four days prior), for a $25 million line of
28

                                                                  10
                                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.12 Page 12 of 85




 1   credit. Ex. 1. Under Section 1.2 of the Loan Agreement:
 2
            Section 1.2   Use of Proceeds. The Company represents, warrants and agrees that the proceeds
 3          of each Loan will be solely used to directly fund the Escrow Accounts of persons or entities
            (each a "License Applicant") seeking authorization from the California Department of
 4          Alcoholic Beverage Control (the "ABC j to acquire by transfer a license issued by ABC.
            Ovation is hereby directed to deposit funds subject to thi Loan Agreement directly into such
 5
            Escrow Accounts as instructed by Company.
 6
           39.    A copy of the Form Escrow to be used was attached to the Loan
 7
     Agreement as an exhibit.
 8
 9                                                                        uhibitB

                              Escrow No. 66061-DD [for20 17 eocrows]
10
                                                                   Chicago Title Company
                                                                   701 B Street, Suite 760
11                                                               San Diego, California 92101

                                                                  ESCROW AGREEMENT
12                                                                   (Holding Funds)

                              This Escrow Agreement ("Agreement") is made and entered into as of - -=-~ 2017, by
13                            and beh,·eeo ANI Development, UC, a California limited liability com?'illy ("Lender''), and
                              Chicago Title Company, a California corporation ("Escrow Holder").

                                                                       R E C IT A L S
14
                              Lender de.sires to deposit certain ftmds and direct others to deposit certain ftmds (the "Deposit')
                              into this Escrow and to provide Escrow Holder ,,ith m itten instructions setting forth the
15                            conditions 1mde,r which Escrow Holder will invest and hold the funds and ultimately disburse
                              them.

16                            Lender and Escrow Holder uo.derstand that this is a limited escrow only and is being opened for
                              the benefit of _ _ _ _ ("Applicant"), who is appl}ing for approval of a transfer to Applicant
                              of a license issued by the California Department of Alcoholic Beverage Control ("ABC") under
17                            Business and Professions Code sections 24070-240&2 . The license that is the subject of
                              Applicant's application to ABC is License No. _ _ _ _ ("the License'').

18                            NOW, 1HEREFORE, the parties agree as follows:

                                                                    AG R EEM E N T S

19                            ~          Within five business days following the date this Agreement is signed by Lender and
                              Escrow Holder, Lender will cause to be deposited a total sum of$~ ~ -~_(the "Deposit")
                              with Escrow Holder for the refimdable deposit for Applicant's application to ABC for approval
20                            of transfer to Applicant of the Lioense, Toe sourre of ftmds for the Deposit shall be from an
                              aro01mt at =-- - -= - in the name of Ovation Finance Holdings 2 llC, a Nevada
                              limited liability company ( 'Ov-ation"). Escrow Holder will do the following:
21                            Invest F1mds. Place the Deposit into an interest-bearing accOllllt with all interest accruing to the
                              aro01mt of Lender. Concune:ntly herewith, Lender will provide Escrow Holder with the required
22                            IRS Form W-9 and Investment Instructions req1rired to establish such aroowt.

                              226 Form. Escrow Holder shall send to ABC a completed Form 226 upon Escrow Holder's
23                            receipt of the. Deposit



24                                                                         fabibit B


25         40.    Under the Form Escrow, Chicago Title and ANI agreed that Ovation
26   Finance remained the owner of the loaned principal, which would only be released to
27   Ovation Finance.
28

                                                                           11
                                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.13 Page 13 of 85




 1
                 Ownership of Pe!Josi It is. a:clrnm.viedged and understood that only Ovatioo ihas 3!II o,,,11ersh:ip
 2               imerest in the Depos~t 3Ild that Lender ihas oo ownership interest .i n the Deposit andl has no right
                 to direct fue dispos~tiol:li of fue Depos~t exoe;pt as :set furlh in and. as proi,:ided .i n fue Rd.ease of
                 Deposit paragraph as follows.
 3
                 Release oflb.e D§iosit. A any time,, Lender way pro,ride ,,'li.tten .illstructions to Escro.,, Holder
 4               to y;eJ.ease all of the Depo-11it and the .interest iliereol:Ji only to the ammo s . forth heJlo.v. Duriog
                 the ·erm of this Escrm., ,, upol:li lhe v,ntten iinstmctions from Lender Esorow Holder      ,,rill disburse
 5               the Deposit and, as iinstructed by Lender, intei;est lliei:am a:t ten pe.n:ent (10%) per annum o:nl!y to
                 the following accowit:

 6                       \\ e1!ls Fargo Bank

 7         41.     At the same time the Loan Agreement was executed, Ovation Finance
 8   entered a Side Agreement directly with ANI. Ex. 3. Under Section 1.1 of the Side
 9   Agreement:
10
                   Section 1.1     lnstmctions to Escrow Agent. ANI shall instrnct the Escrow Holder to pay to
                   Ova tion from each applicable Escrow Account all amounts due and owing with respect to a Loan
11                 on the Due Date of such Loan. In fm1herance thereof, ANI agrees to comply with all of its
                   obligations under each Escrow Agreement, including without limitation its obligation to provide
12                 written instructions to Escrow Holder to release all of the Deposit and the interest thereon to
                   Ovation at each such Due Date. It is expressly understood by ANI that it may only release the
13                 Deposit (as defined in the Escrow Agreement) to Ovation and shall not take any action to
                   contravene this Side Letter. It is fm1her understood that in an Event of Default (as defined in the
                   Loan Agreement), if Kim Funding replaces the Deposits (as defined in the Escrow Agreement)
14                 as set fo11h in Section 6.2 of the Loan Agreement, ANI shall instruct the Escrow Holder to
                   release the Deposits that have been replaced back to Ovation in accordance with the Escrow
15                 Agreement (it being understood that nothing herein is intended to require ANI to do anything
                   that violates applicable law or ANI 's agreement with an applicant).
16
           42.     Also, on July 17, 2017, Kim Funding made its first funding request to
17
     Ovation Finance, for an initial $10 million draw on the line of credit. Kim Funding’s
18
     request attached fifty-two executed Form Escrows. Each listed an individual applicant,
19
     a license number, and was signed by Champion-Cain on behalf of ANI and by Elixman
20
     on behalf of Chicago Title. The agreements were delivered in two e-mails. The e-mail
21
     threads originated with Elixman’s putative e-mail address at
22
     betty.elixman@chicagotitleescrows.com, and were forwarded, first through Champion-
23
     Cain and then Peterson, to Ovation.
24
           43.     On July 19, 2017, before Ovation Finance initiated its first wire transfer to
25
     Chicago Title, counsel for Ovation asked Peterson if there was someone at Chicago
26
     Title who could confirm that Ovation Finance’s principal would be safeguarded in
27
     separate escrow accounts under which funds could not be released without its consent.
28

                                                                        12
                                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.14 Page 14 of 85




 1   Peterson responded that “all contact with CT needs to go through us.” Ovation,
 2   however, insisted that, because of the amount of money at issue, it would not fund prior
 3   to speaking live with someone from Chicago Title. Peterson eventually set up a
 4   conference call between Ovation, Champion-Cain, and DuCharme for the following
 5   day.
 6          44.   On July 20, 2017, at noon central time, Ovation’s Chief Financial Officer
 7   and its Vice President of Finance and Accounting initiated the conference call. First,
 8   they called Champion-Cain. Then Ovation added DuCharme to the call, having already
 9   confirmed that the telephone number provided for her was a listed number in Chicago
10   Title’s San Diego offices.
11          45.   After introductions, Ovation’s CFO explained that Ovation was about to
12   wire Chicago Title $10 million and he wanted to be sure that the money would be safely
13   handled to ensure that Ovation was wiring to a Chicago Title escrow in Ovation’s name
14   that Ovation controlled. DuCharme confirmed that Chicago Title would be placing the
15   money in an escrow account in Ovation’s name. Ovation’s CFO then confirmed the
16   names of the entities sending and receiving the wire, the account and wire information,
17   and the escrow number that was printed on the top of each of the escrow agreements
18   Ovation had received from Kim Funding three days prior; DuCharme confirmed these
19   details. Following the call, Ovation believed that the safety of its deposit was ensured.
20          46.   Chicago Title’s role in holding Ovation’s funds played a crucial role in
21   Ovation’s decision to enter the Loan Agreement with Kim Funding and to fund loans
22   under it. Indeed, the key feature of the ANI loan was that under the Form Escrows, with
23   a highly regarded institution like Chicago Title holding the funds, the lenders’ principal
24   appeared to be completely safe. If Ovation had not received confirmation that Chicago
25   Title would be acting under the terms of Form Escrows to keep Ovation’s principal
26   safely held in escrow accounts that only Ovation had the authority to receive
27   withdrawals from, Ovation would not have agreed to loan money to Kim Funding or to
28   wire any funds into the accounts controlled by Chicago Title.

                                                 13
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.15 Page 15 of 85




 1         47.    Following Chicago Title’s confirmation, and in reliance on the details
 2   Chicago Title confirmed, Ovation Finance funded its first $10,000,000 loan. By
 3   December 1, 2017, consistent with expectations set prior to the original funding, Kim
 4   Funding had requested, and Ovation Finance funded, the entire $25,000,000 available
 5   under the Loan Agreement. As with the first round, each round of new funding was
 6   accompanied by copies of the Form Escrow agreement executed by Elixman and
 7   Champion-Cain, and naming specific applicants, license numbers, and amounts.
 8   Ultimately, between July 20, 2017 and August 8, 2019, Ovation Finance wired thirty-
 9   one tranches of loans to Chicago Title, purportedly to fund 255 liquor license
10   application escrows arranged by ANI. See Ex. 5 (table tracking wires and escrows). As
11   certain of the loans were purportedly repaid, Kim Funding would provide new escrows
12   into which Ovation Finance would then re-loan money.
13         48.    On January 17, 2018, as part of Ovation’s annual independent audit,
14   Ovation Finance’s auditors at KPMG addressed an audit confirmation letter from
15   Ovation’s CFO to DuCharme at Chicago Title’s San Diego Office. Ex. 10. The letter
16   stated that, “[a]ccording to our records, as of the close of business on December 31,
17   2017, Chicago Title held in escrow $25,000,000 in the name of Ovation Finance
18   Holdings 2 LLC per the License List and Amounts, as set forth in Exhibit A attached
19   hereto.” An attachment to the January 17, 2018 correspondence included a list of 123
20   different escrows, by license number, commencement and funding date, and amount.
21   The letter asked DuCharme to confirm that Chicago Title’s records matched Ovation’s
22   records.
23         49.    On January 18, 2018, DuCharme checked “correct,” signed the letter, and
24   returned it to KPMG. Ex. 10. A KPMG audit team member subsequently called
25   DuCharme and orally validated both that she had signed the confirmation and that the
26   information received by KPMG corresponded with what she had confirmed in writing.
27         50.    As part of the same process the following year, on January 16, 2019,
28   Ovation’s auditors e-mailed a nearly identical 2018 audit confirmation letter to

                                                14
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.16 Page 16 of 85




 1   DuCharme at her della.ducharme@ctt.com e-mail address. Ex. 12. This time, the
 2   Exhibit A included a list of 101 different escrows, by license number, commencement
 3   and funding date, and amount. Id. On January 17, 2019, DuCharme checked “correct,”
 4   and signed the letter.
 5
                                        The.info1111ation stated above is        (.,{correct.
 6
                                                                                 ( ) not correct.
 7
 8
 9
10
11
12         Ex. 13
13         51.    She then scanned it, and, by e-mail from the address
14   della.ducharme@ctt.com—an actual e-mail domain registered to Chicago Title—e-
15   mailed it back to KPMG. See Ex. 13.
16                       From : Duc harm e, Della <Dell a.DuCharm e @ctt.com>
                         Sent : Thur sday, Janu ary 17, 20 19 11:01 AM
17                       To : 2a hid, M ar ia <m ariaza hid@KPM G.com >
                         Cc: Gante, Paloma <pga nt e@KPM G.com >; Yager, Conn or <cya ge r @kpm g.com >; Justin W hite

18                       <ju sti n.white@ovat ion pa rtn er s.com >
                         Subj ect: RE: Ovati on Confirmat ion


19                       Please fi nd sig ned doc ument attached per req uest below, have a great day.

20
21                       vv
                         Della Duc h arme
22                       Chica go Title Compa ny
                         C&I Escrow Officer
                         701 B Street, SUITE 1120
23                       San Diego, CA 92 101
                         ( 619) 230-6363 di r·eot
                         ( 619) 230-6368 fax
                         619-839 -3866 Efax
24                       Dell a.ducharme@ctt.co m

                         Du c harme Unit
25                       d11char111e11nit@ctt con1
                         Dell a Duc harme
                         Betty El ixman
                         619- 230-6375
26                       Betty .elixma n @ctt.com



27                        '' CIDCAGO TITLE
                               NAi tO NAL COMM ERClA.L SERI/CE5



28         52.    Ovation relied on these confirmations. As with Chicago Title’s assurances

                                                                            15
                                                                  COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.17 Page 17 of 85




 1   before funding, Chicago Title’s audit confirmations were critical to Ovation’s decision
 2   to continue funding escrows under its contract with Kim Funding. Had Chicago Title
 3   refused to respond to either audit letter, or had Ovation known that the confirmations
 4   were false, Ovation Finance would have ceased to fund new loans and exercised its
 5   rights under the Loan Agreement and Side Agreement to have its capital returned to it
 6   as expeditiously as possible. Notably, every single dollar of principal lost by Ovation
 7   Finance to the ANI scheme was wired to Chicago Title after the first audit confirmation
 8   was received on January 18, 2018, and a significant part of Ovation Finance’s loss was
 9   wired after the second audit confirmation.
10          53.   As of August 28, 2019, $23.4 million in Ovation Finance’s principal that
11   was supposed to be safely sitting in escrow accounts protected by Chicago Title, as well
12   as $1.4 million in interest, had not been returned.
13   III.   Banc of California’s Lending to the ANI Loan Program.
14          54.   In mid-2017, Peterson and Kim Funding presented the ANI Loan Program
15   opportunity to Banc of California. The ANI Loan Program seemed attractive to Banc of
16   California because the funds were to be deposited directly into an escrow account at
17   Chicago Title where Banc of California was to be named as a third-party beneficiary
18   with an ownership interest in the deposited funds.
19          55.   In response to Banc of California’s initial due diligence requests, on
20   August 1, 2017, Peterson provided the June 23, 2017 e-mail from Elixman at the
21   betty.elixman@chicagotitleescrows.com that had previously been provided to Ovation.
22   As noted, the e-mail explained that “we were at 301 escrows totaling $61,370,000.”
23          56.   In addition, Banc of California hired an outside auditor to perform a books
24   and records audit of ANI escrows and the records of Kim Funding. The auditor, Belinda
25   Gisbert, reviewed books and records at Kim Funding’s office and confirmed to Banc of
26   California that an e-mail from Chicago Title dated October 17, 2017 showed that the
27   “Balance is $83,930,000 with 397 escrows.”
28          57.   On September 28, 2017, Banc of California sent Kim Funding a

                                                  16
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.18 Page 18 of 85




 1   commitment letter offering a $25 million line of credit, whose purpose was to provide
 2   “Bridge financing for ABC loans.” A condition of drawing on the line was:
 3
                             Verification from Chicago Title Company that the escrow is open and Chicago Tille Company is
                             requesting funding .
 4
                             The Chicago Title Verification needs to include: ABC License Numbers associated with loan advances
                             and the amounts must be equal to total loan advance amount.
 5
 6          58.        On November 2, 2017, Banc of California and Kim Funding executed a set

 7   of “BoC Loan Documents,” which included a Business Loan Agreement and a

 8   Promissory Note for a $25 million line of credit. Ex. 2. The BoC Loan Documents also

 9   included a Commercial Guaranty from ANI Development, LLC, executed by Gina

10   Champion-Cain as Trustee of The Gina Champion-Cain Revocable Trust, dated

11   June 26, 2012, Manager of ANI Development, LLC. Ex. 2 at p. 37.

12          59.        The BoC Loan Documents provided that:

13           SPECIFIC PURPOSE. The specific purpose of this loan Is: to provide the capital for the financing of escrow deposits as required by California
             Alcoholic Beverage Control Act In connectlon with the sale/transfer of liquor licenses; fund shall only be advanced Into .

14   Ex. 2 at p. 61.
15          60.        In addition, each advance by Banc of California on the line of credit was
16   conditioned upon:
17          b)   Verification Form from Chicago Title Company that the escrow Is open and Chicago Title Company is requesting for funding. The Verification Form
                 needs to include: ABC License Number associated with loan advance and the amount must be equal to loan advance amount. Lender listed as
18               having ownership of the deposit and Is the Sole Beneficiary on the Escrow Agreement. The Escrow amount must equal to loan advance amount.


19   Ex. 2 at p. 9.

20          61.        A copy of the Form Escrow to be used was provided to Banc of California,

21   and provided, in accordance with the aforementioned requirement, that Banc of

22   California would remain the owner of the loaned principal, which would only be

23   released to Banc of California:

24
25
26
27
28

                                                                                17
                                                                      COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.19 Page 19 of 85




 1                               Escrow No. 6606 1-DD

                                                                     Chicago Title Company
 2                                                                   70 1 B Street. Suite 760
                                                                   San Diego, California 92 101

 3                                                                  ESCROW AGREEMENT
                                                                       (Holding Funds)

                                This Escrow Agreement ("Agreement") is made and entered into as of _ _ __ 2017, by
 4                              and between AN! Development, LLC. a California limited liability company (" Lender"). and
                                Chicago TitJe Company, a California corporation ("Escrow Holder").

 5                                                                       RE C IT A L S

                                Lender desires to deposit certain funds and direct others to deposit certain funds (the "Deposit")
 6                              into this Escrow and to provide Escrow Holder with written instructions setting forth the
                                conditions under which Esc.row Holder will invest and bold the funds and ultimately disburse
                                them.

 7                              Lender and Escrow Holder understand that this is a limited escrow only and is being opened for
                                the benefit of _ _ _ _ (" Applicant"), who is applying for approval of a transfer to Applicant
                                of a license issued by the California Department of Alcoholic Beverage Control ("ABC") under
 8                              Business and Professions Code sections 24070-24082. The license that is the subjed of
                                Applicant's application to AB C is License o. _ _ _ _ C'the License").

                                NOW, THEREFORE , the parties agree as follows:
 9
                                                                      A GREE M E         TS

10                              Deposit Within five business days following the date this Agreement is signed by Lender and
                                Escrow Holder, Lender will c,mse to be deposited a total sum of S_ _ _ _ ("the Deposit")
                                with Escrow Holder for the refundable deposit for Applicant's application to AB C for approval
11                              of transfer to Applicant of the License. The source of funds for the Deposit shall be from an
                                account at Banc of California, Inc. in the name of KIM Funding, LLC Escrow Holder will do
                                the following:

12                              Invest Funds. Plac.e the Deposit into an interest-bearing acc.ount with all interest accruing to the
                                account of Lender. Concurrently herewith, Lender will provide Escrow Holder with the required
                                IRS Form \V-9 and Investment Instructions required to establish suc:b account.
13                              226 Form. Escrow Holder shall send to AB C a completed Form 226 upon Escrow Holder's
                                receipt of the Deposit.
14
           62.    Under the Banc of California Form Escrow, Chicago Title and ANI agreed
15
     that Banc of California remained the owner of the loaned principal, which would only
16
     be released to Banc of California:
17
18                      Ownership of Deposit. It is acknowledged and understood that only Banc of California, Inc. has
                        an ownership interest in the Deposit and that Lender bas no ownership interest in the Deposit and
                        bas no right to direct the disposition of the Deposit except as set forth in and as provided in the
19                      Release of Deposit paragraph as follows.

20                      Release of the Initial Deposit. At any time, Lender may provide written instructions to Escrow
                        Holder to release all or a portion of the Deposit and the interest thereon. During the tenn of this
                        Escrow, upon the written instmctions from the Lender, Escrow Holder will disburse the Deposit
21                      and, as instmcted by the Lender, only to the following account:

                               Banc of California, Inc.
22
           63.    On November 9, 2017, Kim Funding made its first funding request to Banc
23
     of California, for an initial $3.2 million draw on the line of credit. Kim Funding’s
24
     request attached fourteen executed escrow agreements in the form specified in the Loan
25
     Agreement. Each listed an individual applicant, a license number, and was signed by
26
     Champion-Cain on behalf of ANI and by Elixman on behalf of Chicago Title.
27
           64.    On November 27, 2017, Kim Funding requested, and Banc of California
28

                                                                           18
                                                               COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.20 Page 20 of 85




 1   funded, an additional $7.6 million available under the Loan Agreement. Each round of
 2   new funding was accompanied by copies of the form escrow agreement signed by
 3   Elixman and Champion-Cain. Ultimately, between November 9, 2017 and July 17,
 4   2019, Banc of California Finance wired twenty-three tranches of loans to Chicago Title,
 5   purportedly to fund 207 liquor license application escrows arranged by ANI. See Ex. 14
 6   (table tracking wires and escrows).
 7         65.       As certain of the loans were purportedly repaid, Kim Funding would
 8   provide new escrows into which Banc of California would then re-loan money. The
 9   loan paydown wires that came from Chicago Title included references corresponding to
10   the ABC license numbers that were allegedly being paid down.
11         66.       In April 2018, as part its internal auditing, Banc of California required its
12   relationship managers for the Kim Funding line of credit to “touch base” with
13   DuCharme at Chicago Title.
14         67.       On April 17, 2018, Banc of California relationship manager Lindy Mamer
15   (“Mamer”), e-mailed Peterson and Champion-Cain, requesting DuCharme’s e-mail
16   address and phone number:
17
             Hi Kim and Gina.
18
             We have an internal audit, and they have asked if I have spoken directly to Della as an •extra" check that we are
19           dealing with Chicago Title. Yes ... I know we are because the process is working smoothly © but just to answer
             the auditors. I would like to just touch bases with Della . Would that be okay? And if so. can you send me her
20           email and phone number? Thank you , thank you !!


21
             Lindy
22
23           Lindy Mamer
             Senior Vice President, Senior Relationship Manager
             Commercial Banking
24
           Ex. 15.
25
           68.       Five minutes later, Champion-Cain replied:
26
27
28

                                                                      19
                                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.21 Page 21 of 85




 1                From: Gina Champion -Ol in [mailto:gina@americannationalinvestments.com)
                  Sent: Tuesday, April 17, 2018 11 :17 AM
 2                To: Lindy Mamer
                  Cc: Kim Peterson ChlcllllfilQl.d~g~)
                  Subject; Re; Auditor review
 3
 4                 ure !! ! Do you want email or phone? he ha two email addre e they u e for internal and external line
                  ofbus ine e or maybe you want 10 j u t call her? e t me know o I can gi,·e her head up you are ca lling
 5                (or emailing) to ju t introduce your elf and to ati fy your auditor that he actually ex i t . Haha. Q


 6   Id.
 7         69.       Mamer responded:
 8           On Tue, Apr 17, 20 I a t 11 :36 AM , indy Mamer <J..i.ili!y..Millnu@bancofca].com> wrote:

 9           I think both. I should talk to her to verify her voice (if I ever need to call her in the future) and an email so I can have
             it in writing for the file

10
11
             Lindy Mamer
             Senior Vice President, Senior Relationship Manager
12           Commercial Ba nking


13   Id.
14         70.       Eighteen minutes later, Champion-Cain, having purportedly checked with
15   DuCharme, responded:
16           From: Gina Champion-Cain [ma ilto: gina@americannationalinvestments.com)
             Sent: Tuesday, April 17, 2018 11:54 AM
17           To: Lindy Mamer
             Subject: Re: Auditor review

18
             She i in and out of the office a lot today and tomon-ow. She aid he will be available at her office phone
19           anytime between 9:30am - I l am to mo1Tow (Wedne ·day) fo r a quick introduction call. .(ill) 230-6363
             direct . Do you wa nt to give me a ti me you want to buzz her quickly so I ca n let her know to make sure she
20           does n't st ep out of t he office unexpectedly? She is really a busy lady ! 1



21   Id.

22         71.       After Mamer indicated that “9:30 would be fabulous” and that Mamer and

23   Adrienne Helvie, another Banc of California employee, would “call [DuCharme]

24   directly,” Champion-Cain responded again:

25
26
27
28

                                                                               20
                                                                     COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.22 Page 22 of 85




 1                                   From:       Gi n:1 hampion -Cain gin:1@' ::'l.mericannationali11 ve tment .com>
                                          To:    Lindy ~fam r Li ndy. Mn me II banco~ nl.com>

 2                                  ubjttt:
                                       l) uie:
                                                 R : Auditor review
                                                 Tue, I Apr 20 18 12: I :50 -0700
                               I mpor rnnce:     Nom 1al
 3                           Inline- Imn~es : ima eOO l.jp


 4                        Ok great. I will let her know. By the way. I did confinn wi th her tha1 thi s i just a quick intro ca ll o you can
                          iniroduce yourself. As you recall from your eal'ly dealings with Kim when you were selling up this line of
                          credit, if you h:we riny que ti ns rcg:1rdi.ng rhe progr:un, you need lO go direc1ly lhrough me. There is 3 1ri t
 5                        protocol for tbi program due to the foct we ha,·c many differe nt lenders and. thus. Chicago Title's Master
                              row Holding Agre<:ment is with ANl Development, LLC. There are confidcnl ialiry and fiduciary issues at
                          stake. and Ch,eago Title seemingly acting for multiple parties ean face drfficult challenges even when these parties are of a
 6                        single. non-conflict.mg dass. If you have specific requests, always put those 1n \voting to me, and I, m tum, will forward to
                          Della/Betty at Chicago T~e for them to a11Swer. I need eve,ything in a paper trail for this program as you can imagine. Al l
                          the other lenders (includir19 banks like yours) ro11ow this prolocol . Again we are very lucky Della works With us on this
 7                        deal. I never want that to change. Than s, Lindy!



 8           Id.
 9           72.    The call between Mamer, Helvie, and DuCharme took place as scheduled.
10   Banc of California’s “Kim Funding File” included contemporaneous notes from the
11   call.
12
                   Call Report for Ki m Fu nding Fil e

13                 4-18-18


14                 PHONE DISCUSSION W ITH DELLA DUCHA RM E

                   Phone nu m ber mat ched w it h one for Chicago Title on google we bsit e

15
16                 Li ndy M amer and Ad rienne He lv ie spoke w ith Della Ducharme at Chi cago Tille t od ay, to reaffir m t hat
                   t he escrow process was. going we ll, and made sure t hat she had our names. and contact nu m be rs inca:se
                   she eve r needed them.
17
                   She said t hat t heir de partment had ii dow n very smooth ly afte r all t hese yea rs . Betty Elixman is her
                   Assista nt and Della signs off o n all the escrows esta blished/released .
18
                   Sh e has been wor king for Chicago Tille for ove r 20 years (Lin dy M am er has wo rked w it h he r fo r t it le

19                 insu rance w it h CN B a nd Un ion Bank). Della is locat ed in t he dow ntow n San Di ego Chicago Tit le office in
                   th e " Da rth Vade r" Building.


20                 Dell a was t rained by Kathy Robinson, a we ll know Chi cago Tit le Officer who was known th roughout Sa n
                   Diego, befo re she ret ired and passed away_


21
             Ex. 16
22
             73.    In summer 2018, Kim Funding sought an increase on its line of credit with
23
     the Banc of California loan. As part of the contemplated increase, Banc of California
24
     required expanded due diligence of Chicago Title. As Banc of California relationship
25
     manager Steve Cusato explained in an e-mail to Peterson:
26
27
28

                                                                                         21
                                                                              COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.23 Page 23 of 85




 1                  I have assembled a team within the Banc to expand our due diligence of Chicago Title. Of course their financial
                    statements and that of their parent are available publically and I have made sure they have been available internally.
 2                  I think where we are going more towards a kick the tires and undersland their internal control procedures. I think if we
                    understood their process flow (high level) from start to finish that would work Specifically the controls that are in place
                    for the movement of money back and forth between you and Chicago. In addition the segregation between your
 3                  escrow and the sister escrow.

                    The team in addition to myself will be a senior credit officer that specifically worl<s with financial institutions, internal
 4                  legal and a senior operations process officer.

                    My feeling is that it would not take but a couple of hours . I would like the final internal report to say; · Chicago is very
 5                  professional with good controls and safeguards, experienced professionals and all levels; they have the balance sheet
                    to back up their operations and a parent company that provides additional back up . We are comfortable that the
                    collateral funds we have at their institution are safe and sound and we consider the risk minimal and acceptable for the
 6                  commitment we are considering.



 7         Ex. 17.
 8         74.      On September 19, 2018, relationship managers Mamer and Steve Cusato
 9   (“Cusato”) visited DuCharme and Elixman at Chicago Title’s office and met DuCharme
10   and Elixman in person. A contemporaneous e-mail drafted by Mamer states:
11               Steve and 1 just dropped in to hicago Title ommercial and lndu tria l E crow Dept and aw Betty
                 Elixman and Della D uChanue in per on. l11ey confi1111ed our $25111111 a · ofye terday. We di cu ·ed the
12               reporting and their compliance by the State which ounds almo t as exren ive a · our bank regulations.


13
           Ex. 18.
14
           75.      Following the visit, Cusato also confirmed the visit with DuCharme and
15
     Elixman, by e-mail to their @ctt.com e-mail addresses:
16
                  From : Steve Cusato <Stephen.Cusato@ bancofca l.com>

17                Se nt : Wednesday, Se ptember 19, 2018 12:40 PM

                                                                                                                                               #2!
18
19                To : Ducharme, Della <Del la. DuCharme@ctt .com>
                  Cc: Elixman, Betty <Betty.Elixma n@ctt .com >; Lindy M amer <Lindy.Mamer@bancofca l.com>

20                Subject : Thank you for all yo ur hard work

                  IM PORTANT NOTICE • This message sourceOfrom an extern al mail server outsi e of t e Com an ,

21                Sorry we did not get to say "hi' when we stopped by earlier with the flowers and cookies. We hope you enjoy them

                  Lindy and I realize that we have been a bit needy with ou r report request and wanted to say thank you. Our external
                  auditors are driving us all crazy. Your verifi cation should put them at bay (same one you do fo r Ca l Private).
22
                  I know I speak fo r the whole Banc in saying your professionalism is im pressive and exemplary and a criti cal
                  component our involvement in the overall relationship.
23
                  Thank you again for helping us and all you do.

24                Steve

                  Steve Cus:ito
25                SVP Market Executive
                  Commercial Banking

26         Ex. 19.
27         76.      DuCharme responded, copying Elixman, again from @ctt.com e-mail
28

                                                                                     22
                                                                          COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.24 Page 24 of 85




 1   addresses:
 2                            From : "DuChanne. Della" <DelJa.DuChanne@ctt.com>
                                 To: Steve Cusato <Stephen.Cusato@bancofca l.com>
 3                              Cc: "Elixman. Betty"<Betty.Elixman@ctt.com>. Lindy Mamer
                                     <Lindy.Mamer@bancofca l.com>

 4                         Su bject:
                              Da te:
                                         RE : Thank you for all yom hard work
                                         Wed. 19 Sep 20 18 19:47:29 +0000
                      lmpol'tan<'e:      Nonual
 5                  luline-lmages :      image00 l. png: itnage002 .png: image003 .png


 6                I apo logize I was on a lengthy co nference ca ll, please let me kn ow w hen yo u are going t o
                  stop by I am hap py to ma ke some time. We rea lly apprec iate th e bea uti f ul fl owe rs and
 7                deli cious cook ies ca n neve r have too m any of th ose. Ma ny thanks, have a great day !


 8
                  vv
                  De lla Du c harme
 9                Chicago Title Company
                  C&I Escrow Offi cer
                  70 1 B Street , SUITE 11 20
10                San Diego, CA 92 10 1
                  (6 19) 230 -6363 di rect
                  (6 19) 230 -6368 fax
                  6 19-839-3866 Efa x
11                Della.ducharme@ctt.com



12         Id.
13         77.    Banc of California’s direct confirmation with Chicago Title, including on
14   the telephone (using a verified phone number), an in-person visit, and direct e-mail
15   played a crucial role in Banc of California’s comfort and decision to continue funding
16   escrows under the loan and further to increase the line by $10 million (to $35 million)
17   in February 2019. At any point when it sought direct communication from Chicago
18   Title, if Chicago Title had not provided confirmation of Banc of California’s funds,
19   Banc of California would not have agreed to wire funds into any accounts controlled by
20   Chicago Title, nor would it have increased Kim Funding’s line by $10 million in
21   February 2019.
22         78.    As of August 28, 2019, Banc of California lost approximately $35 million
23   in principal it believed was safely sitting in escrow accounts protected by Chicago Title.
24   IV.   The True Nature of the ANI Scheme.
25         79.    Unfortunately for ANI’s lenders, the entire ANI Loan Program was a
26   fraudulent scheme.
27         80.    There were no liquor license applicants applying for loans from ANI.
28         81.    Although the ABC Lawyer was the name of an actual lawyer who does

                                                                                 23
                                                                       COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.25 Page 25 of 85




 1   ABC work, that lawyer was not sending his clients to ANI. The written communications
 2   from him answering specific questions regarding his facilitation of the loans to his
 3   clients were apparently fabricated and sent from an e-mail address that was created by
 4   someone else, likely affiliated with Champion-Cain.
 5         82.    There were no safe individual escrow accounts under the Form Escrow
 6   where the lenders were third-party beneficiaries.
 7         83.    “@chicagotitleescrows.com” is not a real Chicago Title e-mail domain.
 8         84.    Many of the executed Form Escrow agreements provided to the lenders
 9   were forgeries. Champion-Cain, however, has admitted to federal law enforcement
10   authorities, and will testify, that Chicago Title knew that Champion-Cain was signing
11   Form Escrows in the names of Chicago Title escrow agents. Other Form Escrows may
12   have been physically signed by DuCharme or Elixman, but Chicago Title never treated
13   them as effective over the funds deposited by Plaintiffs. Despite the statements of
14   Chicago Title to the contrary, the lenders’ funds were not deposited into accounts in the
15   names of lenders that were earmarked for individual liquor license applicants.
16         85.    Instead, the lenders were all unknowingly wiring their money into a single
17   account at Chicago Title that Chicago Title treated as governed by an entirely different
18   contract (the “Concealed Non-Escrow”) over which Champion-Cain had unfettered
19   discretion to withdraw funds for any reason for a fee, payable to Chicago Title, of $500
20   per transaction. See Ex. 7. Indeed, the Concealed Non-Escrow was facially unlawful
21   under the California Escrow Law, because it was not an “escrow” at all. A licensed
22   escrow company like Chicago Title may not describe an account as an escrow, unless it
23   meets the statutory definition of that term. Cal. Fin. Code § 17403.1.
24         86.    Under the Escrow Law, an “escrow” is a “transaction in which one person,
25   for the purpose of effecting the sale, transfer, encumbering, or leasing of real or
26   personal property to another person, delivers any written instrument, money, evidence
27   of title to real or personal property, or other thing of value to a third person to be held
28   by that third person until the happening of a specified event or the performance of a

                                                  24
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.26 Page 26 of 85




 1   prescribed condition, when it is then to be delivered by that third person to a grantee,
 2   grantor, promisee, promisor, obligee, obligor, bailee, bailor, or any agent or employee
 3   of any of the latter.” Cal. Fin. Code 17003(a).
 4         87.    Although the Form Escrows satisfy that definition, the Concealed Non-
 5   Escrow does not. The Concealed Non-Escrow was not made for “the purpose of
 6   effecting the sale, transfer, encumbering, or leasing of real or personal property to
 7   another person”—it was essentially just a depository account. Nor did it condition
 8   release on “the happening of a specified event or the performance of a prescribed
 9   condition”—Champion-Cain could, and did, withdraw funds at will for any reason. And
10   it did not entail delivery by Chicago Title to “a grantee, grantor, promisee, promisor,
11   obligee, obligor, bailee, bailor, or any agent or employee of any of the latter”—the
12   funds were simply returned to Champion-Cain, the only beneficiary of the Concealed
13   Non-Escrow contract, which notably makes no mention that third parties would be
14   wiring hundreds of millions of dollars through the account.3
15         88.    Despite the unlawfulness of the arrangement, Chicago Title facilitated
16   ANI’s scheme by permitting Champion-Cain to take the lenders’ funds out of accounts
17   represented to Plaintiffs to be escrow accounts as if the accounts were simply
18   Champion-Cain’s checking account.
19         89.    And withdraw Champion-Cain did. Hundreds of millions of lenders’
20   dollars flowed through Champion-Cain’s Concealed Non-Escrow account. Champion-
21   Cain skimmed off tens of millions of dollars to fund various real estate, restaurant, and
22   hospitality ventures by American National Investments, her investment company and
23   ANI’s parent.
24         90.    When federal law enforcement authorities seized the scheme and placed
25   ANI into receivership on August 28, 2019, only $11 million remained in the Chicago
26
27   3The account number on the Concealed Non-Escrow appears to have changed annually.
28   In 2017, it was 66061-DD. In 2018, it was 93790-DD. In 2019, it was 102112-DD.

                                                 25
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.27 Page 27 of 85




 1   Title escrow account.
 2         91.          In truth, the ANI Loan Program was an elaborate fraud:
 3                                                       Chicago Title
                                                           Deposited
                                                                                     The Fraud
                                                      Inbound Wires into
 4                                                  Concealed Non-Escrow
                                                            Account



 5                                                                                                                                                App licant s
                                 Le nders                                                                                                     DID NOT BORROW .
                                                     False Re presenta tions

 6                                                    that Form Escrows
                                                            Existed

                                                       Escrow Office r's                                                                        ANI Obta ined and Used

 7                                                   Audit Confirmations
                                                     forged or fraud ule nt
                                                                                                                                               Actual License Numbers
                                                                                                                                              and Licensee Names From
                                                                       ✓                                                                      ABC Website , But Th ey Had
                                                                                                                                                Not Sought to Borrow
                 Kim Funding Passed on                                                      Concealed
 8               Fabricated Documents
                  Received from A NI/
                                                                                      Non-Escrow Agr eem ent
                                                                                         Gave A NI Total
                                                                                                                                                    Funds from ANI


                     Chicago Title                Auditors                                   Discretion

 9                                                                                                                  Lenders' Funds
                                                                                                                     Disburs.ed to             Champio n-cain Used the
                                                                                                               A NI a nd Affi liat es Under       Name of an Actual
                                                                               Executed Form
                                         ~ - - - - - - - - - - ~ Escrows Were                                  Concea led No n-Escr ow          Regu lato ry Lawye r But

10                                                                             Forged or Fa lse
                                                                                                                       Agreement                 Fabricated a n E-mail
                                                                                                                                                   Address and Key
                                                                                                                                                   Correspondence


11                                                                                                                                               ABC Law ye rs
                                                                                                                                               EXISTED, BUT KEY
                             Kim Fund ing                                                         ANI
12                                                                                                                                            CORRESPONDENCE
                                                                                                                                                 FABRICATED

13                                                   Table of Applicants,
                                                      Amounts, License
                                                    Nos. Was Fa bricated

14         92.          Although the full magnitude of the fraud is currently unknown, based on
15   available information, it has been estimated that the ANI fraud resulted in at least $400
16   million cycling through the Concealed Non-Escrow account, resulting in $140 million
17   in lost principal by 50 or more lenders.
18   V.    Chicago Title Was Complicit in the ANI Scheme.
19         A.           Through Its Agents, Chicago Title Knew of, and Participated in, the
20                      Scheme.
21         93.          Elixman and DuCharme were in on the scheme. While acting in their

22   capacities as escrow agents at Chicago Title, they were simultaneously working as part

23   of the ANI criminal conspiracy with Champion-Cain.

24         94.          Both knew all along that, although Champion-Cain was soliciting loans for

25   liquor license escrow accounts under the Form Escrow, those loans were, in fact, being

26   deposited in an account governed by the Concealed Non-Escrow, under which

27   Champion-Cain had full discretionary control. DuCharme and Elixman knew that

28   Champion-Cain was engaged in a massive fraud.

                                                                                                  26
                                                                                 COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.28 Page 28 of 85




 1         95.    Elixman and DuCharme also knew that Champion-Cain was imitating
 2   them using the @chicagotitleescrows.com e-mail addresses. Despite knowing that
 3   Champion-Cain was using fake e-mail accounts designed to look like they were e-mails
 4   sent from Elixman’s and DuCharme’s legitimate Chicago Title e-mail accounts, neither
 5   Elixman nor DuCharme did anything to stop this deceitful conduct. Indeed, they were
 6   willing participants who benefitted substantially from the scheme, by accepting payoffs
 7   and bonus compensation for their efforts.
 8         96.    The scheme almost fell apart in early 2017. Kim Funding was attempting
 9   to get additional funding from a local San Diego bank. Executed Form Escrows for
10   those loans identified a “Wendy Reynolds” as the Chicago Title escrow officer. But the
11   signature had been forged by Champion-Cain. When the bank called Chicago Title to
12   verify Wendy Reynolds’ signatures, the bank was told that nobody named Wendy
13   Reynolds worked at Chicago Title.
14         97.    The bank informed Peterson of this fact. Peterson, in turn, asked
15   Champion-Cain for an explanation. Champion-Cain said that Wendy Reynolds was a
16   former Chicago Title employee, and that to aid things along, she could obtain substitute
17   Form Escrows signed by a current Chicago Title escrow officer.
18         98.    After Champion-Cain’s story was relayed to the bank, the bank told
19   Peterson that it would consider loaning him money based on newly signed
20   documentation, but it would need an officer of Chicago Title to sign an incumbency
21   certificate certifying that the escrow officer had full authority to sign the Form Escrows
22   on behalf of Chicago Title. 4
23
24
     4 “An incumbency certificate (or certificate of incumbency) is an official document
     issued by a corporation or limited liability company (LLC) that lists the names of its
25   current directors, officers, and, occasionally, key shareholders. It specifies who holds
26   which positions within the organization, and is most frequently used to confirm the
     identity of individuals who are authorized to enter into legally binding transactions on
27   the company’s behalf.” Investopedia, Incumbency Certificate (May 3, 2019)
28   https://www.investopedia.com/terms/i/incumbencycertificate.asp.

                                                 27
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.29 Page 29 of 85




 1         99.    On or around February 1, 2017, Champion-Cain went to the San Diego
 2   Offices of Chicago Title to obtain fresh signatures on the Form Escrows.
 3         100. There, DuCharme and an officer of Chicago Title executed an Incumbency
 4   Certificate and Authorization from Chicago Title. See Ex. 6.
 5         101. The Incumbency Certificate certified that DuCharme was “authorized to
 6   execute Escrow Agreements for the purpose of requesting draws from [the bank]
 7   pursuant to” a credit agreement between Kim Funding and the bank, and that
 8   DuCharme was “duly elected, qualified, and acting as members, managers and(or) [sic]
 9   officers, as indicated, of [Chicago Title] and hold on the date hereof the offices or titles
10   set forth opposite their respective names, and [that] the signatures set opposite each of
11   their respective names are their genuine signatures[.]”
12         102. The Incumbency certificate was signed by DuCharme:
13
                                                           Signature
14               Della DuCharme

15
16         103. The Incumbency Certificate was also witnessed by Thomas Schwiebert,
17   the Vice President of Commercial and Industrial Sales at Chicago Title:
18
19
20
21
22         104. Simultaneous with executing the Incumbency Certificate, and in the
23   presence of Schweibert, DuCharme then re-signed twenty-four phony Form Escrow
24   agreements in her own hand. See Ex. 8. Thereafter, the bank declined to provide
25   funding to Kim Funding; and, Peterson began searching for other funding sources—
26   including from Ovation and Banc of California. Accordingly, when Ovation and Banc
27   of California subsequently wired funds to Chicago Title in connection with ANI,
28

                                                  28
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.30 Page 30 of 85




 1   Chicago Title was aware those were provided in connection with Champion-Cain’s
 2   fraud.
 3            105. On several occasions, lenders, like Plaintiffs here, had direct contact with
 4   Chicago Title, through DuCharme and Elixman.
 5            106. For example, as previously described, supra ¶ 45, Ovation spoke with
 6   DuCharme prior to Ovation Finance ever funding any loans, and DuCharme confirmed
 7   (falsely) that Ovation Finance was wiring into a specific escrow account that was
 8   governed by an escrow agreement for which Ovation Finance was the beneficiary. And
 9   DuCharme twice signed correspondence, and verbally confirmed on one occasion, to
10   Ovation’s independent auditors falsely verifying that money tied to specific license
11   escrows sat in Chicago Title escrow accounts. Supra ¶¶ 49–51.
12            107. Similarly, as previously described, supra ¶¶ 66–72, prior to the $10 million
13   loan increase, Banc of California spoke with DuCharme via telephone and DuCharme
14   confirmed (falsely) the structure and process of the ABC escrows. In addition, the Banc
15   of California relationship managers visited DuCharme and Elixman at Chicago Title’s
16   office and received confirmation that Chicago Title was holding Banc of California’s
17   funds and discussed the ABC liquor license escrows. That visit was confirmed by an e-
18   mail from DuCharme later that day.
19            108. Plaintiffs allege on information and belief that DuCharme and Elixman had
20   additional direct encounters with ANI’s other lenders, including signing confirmation
21   letters sent by other lenders’ auditors.
22            109. DuCharme and Elixman’s misconduct was integral to their roles as escrow
23   officers for Chicago Title—setting up escrows and ensuring that the parties who
24   deposited money into them could have confidence that it was handled according to their
25   instructions. Their misconduct involved misuse of Chicago Title’s core product and
26   undermined the essential purpose of placing funds in escrow—to ensure the safety of
27   the escrowed funds.
28            110. DuCharme and Elixman conducted their nefarious activities out of Chicago

                                                   29
                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.31 Page 31 of 85




 1   Title’s offices, using Chicago Title’s bank accounts, telephones, computers, form
 2   escrow agreements and other documents, and, on some occasions, its e-mail system.
 3           111. DuCharme and Elixman’s fraudulent actions were thus reasonably related
 4   to the kinds of tasks that a Chicago Title officer would be employed to perform. They
 5   were also reasonably foreseeable in light of Chicago Title’s business and DuCharme
 6   and Elixman’s job responsibilities. That a Chicago Title escrow officer might
 7   participate in fraud using fraudulent escrow agreements and related documentation was
 8   a generally foreseeable risk inherent and incidental to Chicago Title’s escrow business.
 9           112. There is direct evidence in the form of the Incumbency Certificate that
10   DuCharme and Elixman’s superior Schweibert—an officer of Chicago Title—was
11   aware of what was transpiring. And, as discussed above, given the circumstances,
12   breadth, brazenness, and length of the fraud, there is also substantial circumstantial
13   evidence that higher management at Chicago Title would have been aware of the
14   misconduct, had Chicago Title employed even the flimsiest of internal controls.
15           113. Through DuCharme and Elixman, as well as through Schweibert, Chicago
16   Title was aware that ANI’s lenders believed that the money they funded through
17   escrows held at Chicago Title would be used only for specific liquor license escrows
18   under escrow agreements that did not permit ANI to unilaterally withdraw it.
19           114. And through DuCharme and Elixman, and likely others, Chicago Title was
20   aware that ANI’s lenders’ money was not, in fact, being used for those purposes.
21           115. Chicago Title did not disclose those facts to Plaintiffs.
22           116. Under the circumstances, DuCharme and Elixman’s misconduct in
23   performing their core functions as Chicago Title escrow officers was not so unusual or
24   startling that it would seem unfair to include the loss resulting from it among other costs
25   of Chicago Title’s business. Thus, Chicago Title should be held to account for their
26   acts.
27           117. Moreover, as an institution, Chicago Title was, reckless, if not willfully
28   blind, in preventing its employees from using the instrumentalities of its business to

                                                  30
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.32 Page 32 of 85




 1   facilitate and engage in brazen acts of fraud.
 2         118. As a “licensed sender of money or any other person who engages as a
 3   business in the transmission of funds,” Chicago Title is a “financial institution,” subject
 4   to the Bank Secrecy Act. 31 U.S.C. § 5312(a)(2)(R). The PATRIOT Act requires every
 5   financial institution covered by the Bank Secrecy Act to establish an anti-money
 6   laundering program. 31 U.S.C. § 5318(h). In particular, under the PATRIOT Act, “each
 7   financial institution shall establish anti-money laundering programs, including, at a
 8   minimum—(A) the development of internal policies, procedures, and controls; (B) the
 9   designation of a compliance officer; (C) an ongoing employee training program; and
10   (D) an independent audit function to test programs.” Treasury regulations enacted under
11   the PATRIOT Act further require non-bank financial institutions to employ “know your
12   customer” practices and to keep accurate records of financial transactions, including
13   records regarding the verification of the identity of those transmitting funds. 31 C.F.R.
14   §§ 1010.220; 1010.410(e). Moreover, the California Escrow Law, Cal. Fin. Code
15   § 17000, et seq., further regulates the conduct of escrow agents and imposes detailed
16   recordkeeping and auditing requirements of its own. Cal. Fin. Code §§ 17404, 17406,
17   17406.1.
18         119. Despite all of this regulatory scrutiny—scrutiny whose purpose is to give
19   confidence to the public—Chicago Title permitted the scheme to go on for years, using
20   internal systems that should have been subject to review and audit by Chicago Title
21   employees and consultants. The ongoing fraud created a permanent record of escrow
22   agreements, wire transfers, and electronic communications that could have been easily
23   detected and stopped if Chicago Title followed the basic anti-money-laundering and
24   “know your customer” procedures that any reasonable financial institution would
25   follow. Even if the higher-ups in the San Diego Office of Chicago Title could have been
26   unaware of the Form Escrows—and Schweibert’s signature on the Incumbency
27   Certificate demonstrates otherwise—over the life of the scheme hundreds of millions of
28   dollars were being wired into and out of the Concealed Non-Escrow account (See Ex.

                                                 31
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.33 Page 33 of 85




 1   7)—an unlawful one-party false escrow account with no apparent commercial purpose.
 2         120. The most rudimentary of an internal audit should have caught that as
 3   suspicious. Red flags were flying.
 4         B.     Chicago Title, Elixman, and DuCharme All Profited from the ANI
                  Scheme.
 5
           121. Chicago Title made money from the scheme. Over the life of the scheme,
 6
     hundreds of millions of dollars were wired into and out of Champion-Cain’s Concealed
 7
     Non-Escrow account. Chicago Title was paid either $1,000 per non-existent Form
 8
     Escrow (as represented by ANI) or $500 per withdrawal by Champion-Cain (under the
 9
     terms of the Concealed Non-Escrow). Plaintiffs allege, on information and belief based
10
     on pleadings and filings in other actions and discussions with Peterson and his counsel
11
     and counsel for Champion-Cain, that there were thousands of such transactions, and
12
     that Chicago Title received more than $1,000,000 in compensation for its participation
13
     in this criminal enterprise. Chicago Title also benefitted from Champion-Cain’s
14
     misappropriation of the lenders’ principal by selling her escrow, title insurance, and
15
     other services in connection with the unauthorized business ventures, earning ample
16
     fees and commissions at each step. In addition, Champion-Cain directed tens of
17
     millions of dollars of lender funds into other Chicago Title escrows for her investments,
18
     generating additional compensation and fees for Chicago Title. All of this activity
19
     increased profitability and likely led to compensation and bonus increases for the
20
     escrow officers and various Chicago Title executives.
21
           122. DuCharme and Elixman personally profited directly from the ANI criminal
22
     enterprise, too. During the early years of the scheme, Champion-Cain paid DuCharme
23
     and Elixman thousands of dollars in cash bribes each year.
24
           123. Champion-Cain also wined and dined DuCharme and Elixman at
25
     restaurants owned by Champion-Cain, providing them, along with their family and
26
     friends, with free food and drink.
27
           124. After the February 2017 bank incident described in paragraphs 99-104
28

                                                 32
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.34 Page 34 of 85




 1   above, Champion-Cain increased her bribes to DuCharme and Elixman as
 2   compensation for their participation in the scheme. See Ex. 9 (financial records
 3   provided by Champion-Cain’s counsel to Plaintiffs).
 4         125. On January 20, 2018, Champion-Cain wrote a $13,000 check from her
 5   personal checking account to DuCharme, with the memo stating “Gift !” DuCharme
 6   cashed that check six days later.
 7             JPMORGAN CHASE &Co.

 8             Post date:                          01/26/2018                                       Account:          11117306
               Amount:                             $ 13000.00                                       Check Number:      2471
 9               GINA CHAr.tPJON-CAIN
                 619'203-nel . ,~ 1 1 •
                                                                                      2471
                 11,~11•
                 .o:141W1:>1Hl $TA&:lil'
                 SAH DIEOO, CA 1112103
                                                                     pm   (- .20-Ci
10
11               =.:.~--.. .
                 CHASE0
                            '        I


12                                                              30~



13         126. That same day, Champion-Cain cut a $5,000 check to Elixman from the
14   same account. The memo said “Gift .” Elixman cashed her check five days later.
15
                        JPMORGAN CUA E&Co.
16                        Post date:                    01/25/2018                                  Account:        1111117306
                          Amount:                       S 5000.00                                   Check Number:    2472
17
                                                                                                                                 .1 ,:t:
                                GINACHAMPtOfrf.CAIN
                                11-.za.11• IIIM&>7111
                                                                          ~IIM          2472
                                llN»-tl•
                                •t4......oNl5TFIUT
                                IAHOIOOO.CA   ._,o::i
18                                                                                                                               :; II
                                                                                                                                 t
19                                                                                                                               I       I
                                                                                                                                 i
                                                                                                                                 I
                                                                                                                                         I
20                                                                                                                                       t




21         127. On December 16, 2018, Champion-Cain wrote a $10,000 check to

22   DuCharme from the same account, the memo again stating “Gift.” DuCharme cashed

23   her check two weeks later.

24
25
26
27
28

                                                                                               33
                                                                                      COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.35 Page 35 of 85




 1
 2
 3
 4
                                    .....
 5                                                    ,,
 6
 7
                                                           --
                                                           1




 8
                                                      .'


 9                                          -
                                            """''

10            128. That same day, Champion-Cain wrote a $1,000 check to Elixman from the

11   same account, again writing “gift” in the memo. Elixman cashed the check eight days

12   later.

13
14
15
16
17
                             Back

18
19
20
21
22
23                           Post date
                             oec:24, 2018
                                             Check#

                                             2£47
                                                                  Check amount
                                                                  $1,000.00


24   VI.      Plaintiffs’ Injuries.
25            129. By reason of Chicago Title’s unlawful actions, Plaintiffs have been
26   defrauded out of the principal and interest on their loans and injured in their businesses
27   and property.
28

                                                                   34
                                                               COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.36 Page 36 of 85




 1           130. Ovation Finance lost roughly $23.4 million in loan principal in funds it had
 2   wired to Chicago Title. Ovation Finance also lost any interest accrued on those funds.
 3           131. Banc of California lost roughly $35 million in loan principal in funds it
 4   wired to Chicago Title. Banc of California also lost any interest accrued on those funds.
 5           132. The announcement of the collapse of the criminal enterprise caused
 6   consequential damages to both Ovation and Banc of California beyond the loan losses
 7   described in paragraphs 129 and 130, the exact amount of which will be proved at trial.
 8                                       CAUSES OF ACTION
 9                                     First Cause of Action
10           Violation of the Racketeer Influenced and Corrupt Organizations Act
                                      18 U.S.C. § 1962(c)
11                                   Against All Defendants
12           133. Plaintiffs hereby incorporate the above allegations by reference as if fully
13   set forth herein.
14           134. This claim arises under 18 U.S.C. § 1962(c), which makes it “unlawful for
15   any person employed by or associated with any enterprise engaged in, or the activities
16   of which affect, interstate or foreign commerce, to conduct or participate, directly or
17   indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering
18   activity . . . .”
19           135. At all relevant times, Chicago Title was a “person” within the meaning of
20   18 U.S.C. § 1961(3), as it was “capable of holding a legal or beneficial interest in
21   property.”
22           136. As a limited liability company created for the sole purpose of operating
23   Champion-Cain’s scheme, ANI operated as an “enterprise.”
24           137. Chicago Title—through its agents DuCharme, Elixman, and others yet
25   unknown—conducted and participated in the affairs of the ANI scheme through a
26   pattern of racketeering activity, as defined by 18 U.S.C. § 1961(5), consisting of
27   numerous and repeated instances of wire fraud, bank fraud, money laundering, and
28

                                                 35
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.37 Page 37 of 85




 1   bribery in violation of 18 U.S.C. § 1962(c).
 2         138. Chicago Title benefitted from the acts of DuCharme, Elixman, and its
 3   other unnamed agents. It was paid $1,000 for each fictional “escrow” that DuCharme
 4   and Elixman accepted funds for and falsely purported to set up and/or $500 for each
 5   withdrawal or disbursement to ANI, Champion-Cain, or affiliated entities.
 6         139. ANI was created and/or used as a tool to carry out the elements of
 7   Champion-Cain and Chicago Title’s illegal scheme and pattern of racketeering activity.
 8   ANI had an ascertainable structure beyond the scope and commission of the predicate
 9   acts and conspiracy to commit such acts. ANI is further a corporate entity separate and
10   distinct from defendants.
11         140. Champion-Cain and Chicago Title—through their agents and their co-
12   conspirators—conducted the affairs of ANI and all had the common purpose to secure
13   benefits and profit by obtaining access to capital and placing it to their own uses
14   through wire fraud, bank fraud, money laundering, and commercial bribery.
15         141. ANI engaged in, and its activities affected, interstate and foreign
16   commerce by, among other things, unlawfully borrowing money in interstate
17   transactions and investing it in other businesses that engaged in interstate commerce.
18         142. Chicago Title participated in the operation and managed the affairs of the
19   enterprise as described herein.
20         143. Chicago Title committed or aided and abetted the commission of at least
21   78 discrete predicate acts of racketeering activity. The multiple acts of racketeering
22   activity that Defendants committed and/or conspired to, or aided and abetted in the
23   commission of, were related to each other, extended for several years, had fifty or more
24   victims, and, had the government not placed ANI into a receivership, posed a threat of
25   further continuing criminal activity, and therefore constitute a “pattern of racketeering
26   activity.”
27         144. Defendants’ predicate acts of racketeering within the meaning of 18 U.S.C.
28   § 1961(1) include, but are not limited to:

                                                  36
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.38 Page 38 of 85




 1               a.     Racketeering Act 1: During, at minimum, 2015 and 2016,
 2         DuCharme and Elixman accepted cash gifts in excess of $250 from Champion-
 3         Cain, corruptly and without the knowledge or consent of Chicago Title, in return
 4         for using or agreeing to use their positions as Chicago Title escrow officers for
 5         the benefit of ANI’s ongoing scheme, acts of bribery in violation of California
 6         Penal Code § 641.3.
 7               b.     Racketeering Act 2: From at least 2015 and continuing to
 8         August 28, 2019, DuCharme and Elixman accepted lavish complimentary dining
 9         experiences and other entertainment valued in excess of $250 from Champion-
10         Cain, corruptly and without the knowledge or consent of Chicago Title, in return
11         for using or agreeing to use their positions as Chicago Title escrow officers for
12         the benefit of Champion-Cain and the ANI scheme, acts of bribery in violation of
13         California Penal Code § 641.3.
14               c.     Racketeering Act 3: On or about July 20, 2017 Ovation Finance
15         wired $10,000,000 to an account controlled by Chicago Title, with the
16         understanding that the funds would be placed in an escrow account in Ovation
17         Finance’s name to fund specific liquor license application escrows arranged by
18         ANI, and under escrow conditions mandating that the funds could not be
19         distributed to any person other than Ovation Finance. Chicago Title was fully
20         aware of and had confirmed Ovation Finance’s expectations. Yet, without
21         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
22         deposited into the Concealed Non-Escrow account at Chicago Title over which
23         Champion-Cain had full discretionary authority to withdraw funds at will for a
24         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
25               d.     Racketeering Act 4: On or about August 30, 2017, Ovation Finance
26         wired $5,000,000 to an account controlled by Chicago Title, with the
27         understanding that the funds would be placed in an escrow account in Ovation
28         Finance’s name to fund specific liquor license application escrows arranged by

                                                37
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.39 Page 39 of 85




 1         ANI, and under escrow conditions mandating that the funds could not be
 2         distributed to any person other than Ovation Finance. Chicago Title was fully
 3         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 4         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 5         deposited into the Concealed Non-Escrow account at Chicago Title over which
 6         Champion-Cain had full discretionary authority to withdraw funds at will for a
 7         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 8               e.     Racketeering Act 5: On or about October 5, 2017, Ovation Finance
 9         wired $5,025,000 to an account controlled by Chicago Title, with the
10         understanding that the funds would be placed in an escrow account in Ovation
11         Finance’s name to fund specific liquor license application escrows arranged by
12         ANI, and under escrow conditions mandating that the funds could not be
13         distributed to any person other than Ovation Finance. Chicago Title was fully
14         aware of and had confirmed Ovation Finance’s expectations. Yet, without
15         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
16         deposited into the Concealed Non-Escrow account at Chicago Title over which
17         Champion-Cain had full discretionary authority to withdraw funds at will for a
18         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
19               f.     Racketeering Act 6: On or about December 1, 2017 Ovation
20         Finance wired $5,100,000 to an account controlled by Chicago Title, with the
21         understanding that the funds would be placed in an escrow account in Ovation
22         Finance’s name to fund specific liquor license application escrows arranged by
23         ANI, and under escrow conditions mandating that the funds could not be
24         distributed to any person other than Ovation Finance. Chicago Title was fully
25         aware of and had confirmed Ovation Finance’s expectations. Yet, without
26         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
27         deposited into the Concealed Non-Escrow account at Chicago Title over which
28         Champion-Cain had full discretionary authority to withdraw funds at will for a

                                               38
                                          COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.40 Page 40 of 85




 1         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 2                 g.   Racketeering Act 7: On or about November 9, 2017, Banc of
 3         California wired $3,200,000 to an account controlled by Chicago Title, with the
 4         understanding that the funds would be placed in an escrow account in Banc of
 5         California’s name to fund specific liquor license application escrows arranged by
 6         ANI, and under escrow conditions mandating that the funds could not be
 7         distributed to any person other than Banc of California. Chicago Title was fully
 8         aware of and had confirmed Banc of California’s expectations. Yet, without
 9         disclosing it to Banc of California, Chicago Title caused Banc of California’s
10         money to be deposited into the Concealed Non-Escrow account at Chicago Title
11         over which Champion-Cain had full discretionary authority to withdraw funds at
12         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
13         1344.
14                 h.   Racketeering Act 8: On or about November 28, 2017, Banc of
15         California wired $7,600,000 to an account controlled by Chicago Title, with the
16         understanding that the funds would be placed in an escrow account in Banc of
17         California’s name to fund specific liquor license application escrows arranged by
18         ANI, and under escrow conditions mandating that the funds could not be
19         distributed to any person other than Banc of California. Chicago Title was fully
20         aware of and had confirmed Banc of California’s expectations. Yet, without
21         disclosing it to Banc of California, Chicago Title caused Banc of California’s
22         money to be deposited into the Concealed Non-Escrow account at Chicago Title
23         over which Champion-Cain had full discretionary authority to withdraw funds at
24         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
25         1344.
26                 i.   Racketeering Act 9: On or about December 1, 2017, Banc of
27         California wired $175,000 to an account controlled by Chicago Title, with the
28         understanding that the funds would be placed in an escrow account in Banc of

                                                39
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.41 Page 41 of 85




 1         California’s name to fund specific liquor license application escrows arranged by
 2         ANI, and under escrow conditions mandating that the funds could not be
 3         distributed to any person other than Banc of California. Chicago Title was fully
 4         aware of and had confirmed Banc of California’s expectations. Yet, without
 5         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 6         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 7         over which Champion-Cain had full discretionary authority to withdraw funds at
 8         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 9         1344.
10                 j.   Racketeering Act 10: On or about December 22, 2017, Ovation
11         Finance wired $200,000 to an account controlled by Chicago Title, with the
12         understanding that the funds would be placed in an escrow account in Ovation
13         Finance’s name to fund specific liquor license application escrows arranged by
14         ANI, and under escrow conditions mandating that the funds could not be
15         distributed to any person other than Ovation Finance. Chicago Title was fully
16         aware of and had confirmed Ovation Finance’s expectations. Yet, without
17         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
18         deposited into the Concealed Non-Escrow account at Chicago Title over which
19         Champion-Cain had full discretionary authority to withdraw funds at will for a
20         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
21                 k.   Racketeering Act 11: On or about January 9, 2018, Banc of
22         California wired $5,000,000 to an account controlled by Chicago Title, with the
23         understanding that the funds would be placed in an escrow account in Banc of
24         California’s name to fund specific liquor license application escrows arranged by
25         ANI, and under escrow conditions mandating that the funds could not be
26         distributed to any person other than Banc of California. Chicago Title was fully
27         aware of and had confirmed Banc of California’s expectations. Yet, without
28         disclosing it to Banc of California, Chicago Title caused Banc of California’s

                                                40
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.42 Page 42 of 85




 1         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 2         over which Champion-Cain had full discretionary authority to withdraw funds at
 3         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 4         1344.
 5                 l.   Racketeering Act 12: On or about January 18, 2018, DuCharme, in
 6         her capacity as a Chicago Title escrow officer signed a written audit confirmation
 7         that falsely confirmed that Chicago Title held in escrow $25 million in the name
 8         of Ovation Finance, in connection with escrow accounts for specific liquor
 9         license escrows and transmitted that document to Ovation over the wires or in the
10         mails, in violation of 18 U.S.C. §§ 2, 1341, and 1343.
11                 m.   Racketeering Act 13: On or about January 20, 2018, DuCharme
12         accepted a $13,000 check from the personal account of Champion-Cain,
13         corruptly and without the knowledge or consent of Chicago Title, in return for
14         using or agreeing to use her position as a Chicago Title escrow officer for the
15         benefit of ANI’s ongoing scheme, an act of bribery in violation of California
16         Penal Code § 641.3.
17                 n.   Racketeering Act 14: On or about January 20, 2018, Elixman
18         accepted a $5,000 check from the personal account of Champion-Cain, corruptly
19         and without the knowledge or consent of Chicago Title, in return for using or
20         agreeing to use her position as a Chicago Title escrow officer for the benefit of
21         ANI’s ongoing scheme, an act of bribery in violation of California Penal Code
22         § 641.3.
23                 o.   Racketeering Act 15: On or about January 25, 2018, Banc of
24         California wired $150,000 to an account controlled by Chicago Title, with the
25         understanding that the funds would be placed in an escrow account in Banc of
26         California’s name to fund specific liquor license application escrows arranged by
27         ANI, and under escrow conditions mandating that the funds could not be
28         distributed to any person other than Banc of California. Chicago Title was fully

                                                41
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.43 Page 43 of 85




 1         aware of and had confirmed Banc of California’s expectations. Yet, without
 2         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 3         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 4         over which Champion-Cain had full discretionary authority to withdraw funds at
 5         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 6         1344.
 7                 p.   Racketeering Act 16: On or about February 13, 2018, Banc of
 8         California wired $5,000,000 to an account controlled by Chicago Title, with the
 9         understanding that the funds would be placed in an escrow account in Banc of
10         California’s name to fund specific liquor license application escrows arranged by
11         ANI, and under escrow conditions mandating that the funds could not be
12         distributed to any person other than Banc of California. Chicago Title was fully
13         aware of and had confirmed Banc of California’s expectations. Yet, without
14         disclosing it to Banc of California, Chicago Title caused Banc of California’s
15         money to be deposited into the Concealed Non-Escrow account at Chicago Title
16         over which Champion-Cain had full discretionary authority to withdraw funds at
17         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
18         1344.
19                 q.   Racketeering Act 17: On or about February 21, 2018, Ovation
20         Finance wired $1,200,000 to an account controlled by Chicago Title, with the
21         understanding that the funds would be placed in an escrow account in Ovation
22         Finance’s name to fund specific liquor license application escrows arranged by
23         ANI, and under escrow conditions mandating that the funds could not be
24         distributed to any person other than Ovation Finance. Chicago Title was fully
25         aware of and had confirmed Ovation Finance’s expectations. Yet, without
26         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
27         deposited into the Concealed Non-Escrow account at Chicago Title over which
28         Champion-Cain had full discretionary authority to withdraw funds at will for a

                                                42
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.44 Page 44 of 85




 1         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 2               r.     Racketeering Act 18: On or about March 1, 2018, Ovation Finance
 3         wired $1,400,000 to an account controlled by Chicago Title, with the
 4         understanding that the funds would be placed in an escrow account in Ovation
 5         Finance’s name to fund specific liquor license application escrows arranged by
 6         ANI, and under escrow conditions mandating that the funds could not be
 7         distributed to any person other than Ovation Finance. Chicago Title was fully
 8         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 9         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
10         deposited into the Concealed Non-Escrow account at Chicago Title over which
11         Champion-Cain had full discretionary authority to withdraw funds at will for a
12         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
13               s.     Racketeering Act 19: On or about March 14, 2018, Ovation
14         Finance wired $1,300,000 to an account controlled by Chicago Title, with the
15         understanding that the funds would be placed in an escrow account in Ovation
16         Finance’s name to fund specific liquor license application escrows arranged by
17         ANI, and under escrow conditions mandating that the funds could not be
18         distributed to any person other than Ovation Finance. Chicago Title was fully
19         aware of and had confirmed Ovation Finance’s expectations. Yet, without
20         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
21         deposited into the Concealed Non-Escrow account at Chicago Title over which
22         Champion-Cain had full discretionary authority to withdraw funds at will for a
23         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
24               t.     Racketeering Act 20: On or about March 15, 2018, Chicago Title
25         wired $156,250 from an account controlled by Chicago Title to Banc of
26         California. The beneficiary instructions provided with the wire reference a liquor
27         license application number that appeared in a Form Escrow previously provided
28         to Banc of California, suggesting that the funds were tied to a specific escrow

                                                43
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.45 Page 45 of 85




 1         account subject to a Form Escrow. In fact, no such account existed and the source
 2         of the funds was instead the Concealed Non-Escrow account at Chicago Title
 3         over which Champion-Cain had full discretionary authority to withdraw funds, in
 4         violation of 8 U.S.C. §§ 2, 1343, and 1344.
 5                 u.   Racketeering Act 21: On or about April 4, 2018, Banc of California
 6         wired $250,000 to an account controlled by Chicago Title, with the
 7         understanding that the funds would be placed in an escrow account in Banc of
 8         California’s name to fund specific liquor license application escrows arranged by
 9         ANI, and under escrow conditions mandating that the funds could not be
10         distributed to any person other than Banc of California. Chicago Title was fully
11         aware of and had confirmed Banc of California’s expectations. Yet, without
12         disclosing it to Banc of California, Chicago Title caused Banc of California’s
13         money to be deposited into the Concealed Non-Escrow account at Chicago Title
14         over which Champion-Cain had full discretionary authority to withdraw funds at
15         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
16         1344.
17                 v.   Racketeering Act 22: On or about March 22, 2018, Chicago Title
18         wired $156,250 from an account controlled by Chicago Title to Banc of
19         California. The beneficiary instructions provided with the wire reference a liquor
20         license application number that appeared in a Form Escrow previously provided
21         to Banc of California, suggesting that the funds were tied to a specific escrow
22         accounts subject to a Form Escrow. In fact, no such account existed and the
23         source of the funds was instead the Concealed Non-Escrow account at Chicago
24         Title over which Champion-Cain had full discretionary authority to withdraw
25         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
26                 w.   Racketeering Act 23: On or about April 3, 2018, Ovation Finance
27         wired $1,800,000 to an account controlled by Chicago Title, with the
28         understanding that the funds would be placed in an escrow account in Ovation

                                                44
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.46 Page 46 of 85




 1         Finance’s name to fund specific liquor license application escrows arranged by
 2         ANI, and under escrow conditions mandating that the funds could not be
 3         distributed to any person other than Ovation Finance. Chicago Title was fully
 4         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 5         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 6         deposited into the Concealed Non-Escrow account at Chicago Title over which
 7         Champion-Cain had full discretionary authority to withdraw funds at will for a
 8         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 9               x.     Racketeering Act 24: On or about April 9, 2018, Chicago Title
10         wired $155,301.36 from an account controlled by Chicago Title to Ovation. The
11         beneficiary instructions provided with the wire reference three liquor license
12         application numbers that appeared in Form Escrows previously provided to
13         Ovation, suggesting that the funds were tied to specific escrow accounts subject
14         to a Form Escrow. In fact, no such accounts existed and the source of the funds
15         was instead the Concealed Non-Escrow account at Chicago Title over which
16         Champion-Cain had full discretionary authority to withdraw funds, in violation of
17         8 U.S.C. §§ 2, and 1343.
18               y.     Racketeering Act 25: On or about April 12, 2018, Ovation Finance
19         wired $150,000 to an account controlled by Chicago Title, with the
20         understanding that the funds would be placed in an escrow account in Ovation
21         Finance’s name to fund specific liquor license application escrows arranged by
22         ANI, and under escrow conditions mandating that the funds could not be
23         distributed to any person other than Ovation Finance. Chicago Title was fully
24         aware of and had confirmed Ovation Finance’s expectations. Yet, without
25         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
26         deposited into the Concealed Non-Escrow account at Chicago Title over which
27         Champion-Cain had full discretionary authority to withdraw funds at will for a
28         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.

                                                45
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.47 Page 47 of 85




 1               z.     Racketeering Act 26: On or about April 18, 2018 DuCharme, in her
 2         capacity as a Chicago Title escrow officer, confirmed by telephone call with
 3         Banc of California, a financial institution, that the $25 million Banc of California
 4         loaned Kim Funding for use in the ANI Loan Program were placed in “escrows”
 5         that she personally “signed off on,” in violation of 18 U.S.C. §§ 2, 1341, 1343
 6         and 1344.
 7               aa.    Racketeering Act 27: On or about April 26, 2018, Chicago Title
 8         wired $290,000 from an account controlled by Chicago Title to Banc of
 9         California. The beneficiary instructions provided with the wire reference a liquor
10         license application number that appeared in a Form Escrow previously provided
11         to Banc of California, suggesting that the funds were tied to a specific escrow
12         accounts subject to a Form Escrow. In fact, no such account existed and the
13         source of the funds was instead the Concealed Non-Escrow account at Chicago
14         Title over which Champion-Cain had full discretionary authority to withdraw
15         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
16               bb.    Racketeering Act 28: On or about May 2, 2018, Chicago Title
17         wired $687,500 from an account controlled by Chicago Title to Banc of
18         California. The beneficiary instructions provided with the wire reference a liquor
19         license application number that appeared in a Form Escrow previously provided
20         to Banc of California, suggesting that the funds were tied to a specific escrow
21         account subject to a Form Escrow. In fact, no such account existed and the source
22         of the funds was instead the Concealed Non-Escrow account at Chicago Title
23         over which Champion-Cain had full discretionary authority to withdraw funds, in
24         violation of 8 U.S.C. §§ 2, 1343, and 1344.
25               cc.    Racketeering Act 29: On or about May 3, 2018, Banc of California
26         wired $250,000 to an account controlled by Chicago Title, with the
27         understanding that the funds would be placed in an escrow account in Banc of
28         California’s name to fund specific liquor license application escrows arranged by

                                                46
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.48 Page 48 of 85




 1         ANI, and under escrow conditions mandating that the funds could not be
 2         distributed to any person other than Banc of California. Chicago Title was fully
 3         aware of and had confirmed Banc of California’s expectations. Yet, without
 4         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 5         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 6         over which Champion-Cain had full discretionary authority to withdraw funds at
 7         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 8         1344.
 9                 dd.   Racketeering Act 30: On or about May 10, 2018, Banc of
10         California wired $5,000,000 to an account controlled by Chicago Title, with the
11         understanding that the funds would be placed in an escrow account in Banc of
12         California’s name to fund specific liquor license application escrows arranged by
13         ANI, and under escrow conditions mandating that the funds could not be
14         distributed to any person other than Banc of California. Chicago Title was fully
15         aware of and had confirmed Banc of California’s expectations. Yet, without
16         disclosing it to Banc of California, Chicago Title caused Banc of California’s
17         money to be deposited into the Concealed Non-Escrow account at Chicago Title
18         over which Champion-Cain had full discretionary authority to withdraw funds at
19         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
20         1344.
21                 ee.   Racketeering Act 31: On or about May 10, 2018, Banc of
22         California wired $550,000 to an account controlled by Chicago Title, with the
23         understanding that the funds would be placed in an escrow account in Banc of
24         California’s name to fund specific liquor license application escrows arranged by
25         ANI, and under escrow conditions mandating that the funds could not be
26         distributed to any person other than Banc of California. Chicago Title was fully
27         aware of and had confirmed Banc of California’s expectations. Yet, without
28         disclosing it to Banc of California, Chicago Title caused Banc of California’s

                                                47
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.49 Page 49 of 85




 1         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 2         over which Champion-Cain had full discretionary authority to withdraw funds at
 3         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 4         1344.
 5                 ff.   Racketeering Act 32: On or about May 21, 2018, Chicago Title
 6         wired $187,500 from an account controlled by Chicago Title to Banc of
 7         California. The beneficiary instructions provided with the wire reference a liquor
 8         license application number that appeared in a Form Escrow previously provided
 9         to Banc of California, suggesting that the funds were tied to a specific escrow
10         accounts subject to a Form Escrow. In fact, no such account existed and the
11         source of the funds was instead the Concealed Non-Escrow account at Chicago
12         Title over which Champion-Cain had full discretionary authority to withdraw
13         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
14                 gg.   Racketeering Act 33: On or about May 30, 2018, Chicago Title
15         wired $206,500 from an account controlled by Chicago Title to Banc of
16         California. The beneficiary instructions provided with the wire reference a liquor
17         license application number that appeared in a Form Escrow previously provided
18         to Banc of California, suggesting that the funds were tied to a specific escrow
19         accounts subject to a Form Escrow. In fact, no such account existed and the
20         source of the funds was instead the Concealed Non-Escrow account at Chicago
21         Title over which Champion-Cain had full discretionary authority to withdraw
22         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
23                 hh.   Racketeering Act 34: On or about June 4, 2018, Banc of California
24         wired $150,000 to an account controlled by Chicago Title, with the
25         understanding that the funds would be placed in an escrow account in Banc of
26         California’s name to fund specific liquor license application escrows arranged by
27         ANI, and under escrow conditions mandating that the funds could not be
28         distributed to any person other than Banc of California. Chicago Title was fully

                                                48
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.50 Page 50 of 85




 1         aware of and had confirmed Banc of California’s expectations. Yet, without
 2         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 3         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 4         over which Champion-Cain had full discretionary authority to withdraw funds at
 5         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 6         1344.
 7                 ii.   Racketeering Act 35: On or about June 4, 2018, Banc of California
 8         wired $175,000 to an account controlled by Chicago Title, with the
 9         understanding that the funds would be placed in an escrow account in Banc of
10         California’s name to fund specific liquor license application escrows arranged by
11         ANI, and under escrow conditions mandating that the funds could not be
12         distributed to any person other than Banc of California. Chicago Title was fully
13         aware of and had confirmed Banc of California’s expectations. Yet, without
14         disclosing it to Banc of California, Chicago Title caused Banc of California’s
15         money to be deposited into the Concealed Non-Escrow account at Chicago Title
16         over which Champion-Cain had full discretionary authority to withdraw funds at
17         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
18         1344.
19                 jj.   Racketeering Act 36: On or about June 13, 2018, Ovation Finance
20         wired $2,150,000 to an account controlled by Chicago Title, with the
21         understanding that the funds would be placed in an escrow account in Ovation
22         Finance’s name to fund specific liquor license application escrows arranged by
23         ANI, and under escrow conditions mandating that the funds could not be
24         distributed to any person other than Ovation Finance. Chicago Title was fully
25         aware of and had confirmed Ovation Finance’s expectations. Yet, without
26         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
27         deposited into the Concealed Non-Escrow account at Chicago Title over which
28         Champion-Cain had full discretionary authority to withdraw funds at will for a

                                                49
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.51 Page 51 of 85




 1         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 2                 kk.   Racketeering Act 37: On or about June 22, 2018, Chicago Title
 3         wired $786,250 from an account controlled by Chicago Title to Banc of
 4         California. The beneficiary instructions provided with the wire reference a liquor
 5         license application number that appeared in a Form Escrow previously provided
 6         to Banc of California, suggesting that the funds were tied to a specific escrow
 7         accounts subject to a Form Escrow. In fact, no such account existed and the
 8         source of the funds was instead the Concealed Non-Escrow account at Chicago
 9         Title over which Champion-Cain had full discretionary authority to withdraw
10         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
11                 ll.   Racketeering Act 38: On or about June 26, 2018, Banc of
12         California wired $650,000 to an account controlled by Chicago Title, with the
13         understanding that the funds would be placed in an escrow account in Banc of
14         California’s name to fund specific liquor license application escrows arranged by
15         ANI, and under escrow conditions mandating that the funds could not be
16         distributed to any person other than Banc of California. Chicago Title was fully
17         aware of and had confirmed Banc of California’s expectations. Yet, without
18         disclosing it to Banc of California, Chicago Title caused Banc of California’s
19         money to be deposited into the Concealed Non-Escrow account at Chicago Title
20         over which Champion-Cain had full discretionary authority to withdraw funds at
21         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
22         1344.
23                 mm. Racketeering Act 39: On or about August 2, 2018, Ovation Finance
24         wired $900,000 to an account controlled by Chicago Title, with the
25         understanding that the funds would be placed in an escrow account in Ovation
26         Finance’s name to fund specific liquor license application escrows arranged by
27         ANI, and under escrow conditions mandating that the funds could not be
28         distributed to any person other than Ovation Finance. Chicago Title was fully

                                                50
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.52 Page 52 of 85




 1         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 2         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 3         deposited into the Concealed Non-Escrow account at Chicago Title over which
 4         Champion-Cain had full discretionary authority to withdraw funds at will for a
 5         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 6                 nn.   Racketeering Act 40: On or about August 2, 2018, Banc of
 7         California wired $150,000 to an account controlled by Chicago Title, with the
 8         understanding that the funds would be placed in an escrow account in Banc of
 9         California’s name to fund specific liquor license application escrows arranged by
10         ANI, and under escrow conditions mandating that the funds could not be
11         distributed to any person other than Banc of California. Chicago Title was fully
12         aware of and had confirmed Banc of California’s expectations. Yet, without
13         disclosing it to Banc of California, Chicago Title caused Banc of California’s
14         money to be deposited into the Concealed Non-Escrow account at Chicago Title
15         over which Champion-Cain had full discretionary authority to withdraw funds at
16         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
17         1344.
18                 oo.   Racketeering Act 41: On or about September 5, 2018 Ovation
19         Finance wired $1,025,000 to an account controlled by Chicago Title, with the
20         understanding that the funds would be placed in an escrow account in Ovation
21         Finance’s name to fund specific liquor license application escrows arranged by
22         ANI, and under escrow conditions mandating that the funds could not be
23         distributed to any person other than Ovation Finance. Chicago Title was fully
24         aware of and had confirmed Ovation Finance’s expectations. Yet, without
25         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
26         deposited into the Concealed Non-Escrow account at Chicago Title over which
27         Champion-Cain had full discretionary authority to withdraw funds at will for a
28         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.

                                                51
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.53 Page 53 of 85




 1               pp.    Racketeering Act 42: Also on or about September 5, 2018, Ovation
 2         Finance wired $200,000 to an account controlled by Chicago Title, with the
 3         understanding that the funds would be placed in an escrow account in Ovation
 4         Finance’s name to fund specific liquor license application escrows arranged by
 5         ANI, and under escrow conditions mandating that the funds could not be
 6         distributed to any person other than Ovation Finance. Chicago Title was fully
 7         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 8         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 9         deposited into the Concealed Non-Escrow account at Chicago Title over which
10         Champion-Cain had full discretionary authority to withdraw funds at will for a
11         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
12               qq.    Racketeering Act 43: On or about September 14, 2018, Chicago
13         Title wired $450,000 from an account controlled by Chicago Title to Banc of
14         California. The beneficiary instructions provided with the wire reference a liquor
15         license application number that appeared in a Form Escrow previously provided
16         to Banc of California, suggesting that the funds were tied to a specific escrow
17         accounts subject to a Form Escrow. In fact, no such account existed and the
18         source of the funds was instead the Concealed Non-Escrow account at Chicago
19         Title over which Champion-Cain had full discretionary authority to withdraw
20         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
21               rr.    Racketeering Act 44: On or about September 18, 2018, Banc of
22         California wired $375,000 to an account controlled by Chicago Title, with the
23         understanding that the funds would be placed in an escrow account in Banc of
24         California’s name to fund specific liquor license application escrows arranged by
25         ANI, and under escrow conditions mandating that the funds could not be
26         distributed to any person other than Banc of California. Chicago Title was fully
27         aware of and had confirmed Banc of California’s expectations. Yet, without
28         disclosing it to Banc of California, Chicago Title caused Banc of California’s

                                                52
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.54 Page 54 of 85




 1         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 2         over which Champion-Cain had full discretionary authority to withdraw funds at
 3         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 4         1344.
 5                 ss.   Racketeering Act 45: On or about October 3, 2018, Ovation
 6         Finance wired $475,000 to an account controlled by Chicago Title, with the
 7         understanding that the funds would be placed in an escrow account in Ovation
 8         Finance’s name to fund specific liquor license application escrows arranged by
 9         ANI, and under escrow conditions mandating that the funds could not be
10         distributed to any person other than Ovation Finance. Chicago Title was fully
11         aware of and had confirmed Ovation Finance’s expectations. Yet, without
12         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
13         deposited into the Concealed Non-Escrow account at Chicago Title over which
14         Champion-Cain had full discretionary authority to withdraw funds at will for a
15         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
16                 tt.   Racketeering Act 46: On or about October 11, 2018, Ovation
17         Finance wired $2,450,000 to an account controlled by Chicago Title, with the
18         understanding that the funds would be placed in an escrow account in Ovation
19         Finance’s name to fund specific liquor license application escrows arranged by
20         ANI, and under escrow conditions mandating that the funds could not be
21         distributed to any person other than Ovation Finance. Chicago Title was fully
22         aware of and had confirmed Ovation Finance’s expectations. Yet, without
23         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
24         deposited into the Concealed Non-Escrow account at Chicago Title over which
25         Champion-Cain had full discretionary authority to withdraw funds at will for a
26         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
27                 uu.   Racketeering Act 47: On or about October 30, 2018 Ovation
28         Finance wired $1,300,000 to an account controlled by Chicago Title, with the

                                                53
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.55 Page 55 of 85




 1         understanding that the funds would be placed in an escrow account in Ovation
 2         Finance’s name to fund specific liquor license application escrows arranged by
 3         ANI, and under escrow conditions mandating that the funds could not be
 4         distributed to any person other than Ovation Finance. Chicago Title was fully
 5         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 6         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 7         deposited into the Concealed Non-Escrow account at Chicago Title over which
 8         Champion-Cain had full discretionary authority to withdraw funds at will for a
 9         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
10               vv.    Racketeering Act 48: On or about October 31, 2018, Ovation
11         Finance wired $2,725,000 to an account controlled by Chicago Title, with the
12         understanding that the funds would be placed in an escrow account in Ovation
13         Finance’s name to fund specific liquor license application escrows arranged by
14         ANI, and under escrow conditions mandating that the funds could not be
15         distributed to any person other than Ovation Finance. Chicago Title was fully
16         aware of and had confirmed Ovation Finance’s expectations. Yet, without
17         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
18         deposited into the Concealed Non-Escrow account at Chicago Title over which
19         Champion-Cain had full discretionary authority to withdraw funds at will for a
20         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
21               ww. Racketeering Act 49: On or about November 1, 2018, Chicago
22         Title wired $1,250,000 from an account controlled by Chicago Title to Banc of
23         California. The beneficiary instructions provided with the wire reference a liquor
24         license application number that appeared in a Form Escrow previously provided
25         to Banc of California, suggesting that the funds were tied to a specific escrow
26         account subject to a Form Escrow. In fact, no such account existed and the source
27         of the funds was instead the Concealed Non-Escrow account at Chicago Title
28         over which Champion-Cain had full discretionary authority to withdraw funds, in

                                                54
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.56 Page 56 of 85




 1         violation of 8 U.S.C. §§ 2, 1343, and 1344.
 2                 xx.   Racketeering Act 50: On or about November 6, 2018, Banc of
 3         California wired $1,000,000 to an account controlled by Chicago Title, with the
 4         understanding that the funds would be placed in an escrow account in Banc of
 5         California’s name to fund specific liquor license application escrows arranged by
 6         ANI, and under escrow conditions mandating that the funds could not be
 7         distributed to any person other than Banc of California. Chicago Title was fully
 8         aware of and had confirmed Banc of California’s expectations. Yet, without
 9         disclosing it to Banc of California, Chicago Title caused Banc of California’s
10         money to be deposited into the Concealed Non-Escrow account at Chicago Title
11         over which Champion-Cain had full discretionary authority to withdraw funds at
12         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
13         1344.
14                 yy.   Racketeering Act 51: On or about November 16, 2018, Ovation
15         Finance wired $150,000 to an account controlled by Chicago Title, with the
16         understanding that the funds would be placed in an escrow account in Ovation
17         Finance’s name to fund specific liquor license application escrows arranged by
18         ANI, and under escrow conditions mandating that the funds could not be
19         distributed to any person other than Ovation Finance. Chicago Title was fully
20         aware of and had confirmed Ovation Finance’s expectations. Yet, without
21         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
22         deposited into the Concealed Non-Escrow account at Chicago Title over which
23         Champion-Cain had full discretionary authority to withdraw funds at will for a
24         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
25                 zz.   Racketeering Act 52: On or about December 4, 2018, Banc of
26         California wired $850,000 to an account controlled by Chicago Title, with the
27         understanding that the funds would be placed in an escrow account in Banc of
28         California’s name to fund specific liquor license application escrows arranged by

                                                55
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.57 Page 57 of 85




 1         ANI, and under escrow conditions mandating that the funds could not be
 2         distributed to any person other than Banc of California. Chicago Title was fully
 3         aware of and had confirmed Banc of California’s expectations. Yet, without
 4         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 5         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 6         over which Champion-Cain had full discretionary authority to withdraw funds at
 7         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 8         1344.
 9                 aaa. Racketeering Act 53: On or about December 16, 2018, DuCharme
10         accepted a $10,000 check from the personal account of Champion-Cain,
11         corruptly and without the knowledge or consent of Chicago Title, in return for
12         using or agreeing to use her position as a Chicago Title escrow officer for the
13         benefit of ANI’s ongoing scheme, an act of bribery in violation of California
14         Penal Code § 641.3.
15                 bbb. Racketeering Act 54: On or about December 16, 2018, Elixman
16         accepted a $1,000 check from the personal account of Champion-Cain, corruptly
17         and without the knowledge or consent of Chicago Title, in return for using or
18         agreeing to use her position as a Chicago Title escrow officer for the benefit of
19         ANI’s ongoing scheme, an act of bribery in violation of California Penal Code
20         § 641.3.
21                 ccc. Racketeering Act 55: On or about January 15, 2019, DuCharme, in
22         her capacity as a Chicago Title escrow officer, signed a written audit
23         confirmation that falsely confirmed that Chicago Title held in escrow $25 million
24         in the name of Ovation Finance, in connection with escrow accounts for specific
25         liquor license escrows and transmitted that document to Ovation by e-mail and/or
26         mail, in violation of 18 U.S.C. §§ 2, 1341, and 1343.
27                 ddd. Racketeering Act 56: On or about January 31, 2019 Ovation
28         Finance wired $350,000 to an account controlled by Chicago Title, with the

                                                56
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.58 Page 58 of 85




 1         understanding that the funds would be placed in an escrow account in Ovation
 2         Finance’s name to fund specific liquor license application escrows arranged by
 3         ANI, and under escrow conditions mandating that the funds could not be
 4         distributed to any person other than Ovation Finance. Chicago Title was fully
 5         aware of and had confirmed Ovation Finance’s expectations. Yet, without
 6         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 7         deposited into the Concealed Non-Escrow account at Chicago Title over which
 8         Champion-Cain had full discretionary authority to withdraw funds at will for a
 9         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
10               eee. Racketeering Act 57: On or about February 8, 2019, Chicago Title
11         wired $267,000 from an account controlled by Chicago Title to Banc of
12         California. The beneficiary instructions provided with the wire reference a liquor
13         license application number that appeared in a Form Escrow previously provided
14         to Banc of California, suggesting that the funds were tied to a specific escrow
15         account subject to a Form Escrow. In fact, no such account existed and the source
16         of the funds was instead the Concealed Non-Escrow account at Chicago Title
17         over which Champion-Cain had full discretionary authority to withdraw funds, in
18         violation of 8 U.S.C. §§ 2, 1343, and 1344.
19               fff.   Racketeering Act 58: On or about February 11, 2019, Ovation
20         Finance wired $500,000 to an account controlled by Chicago Title, with the
21         understanding that the funds would be placed in an escrow account in Ovation
22         Finance’s name to fund specific liquor license application escrows arranged by
23         ANI, and under escrow conditions mandating that the funds could not be
24         distributed to any person other than Ovation Finance. Chicago Title was fully
25         aware of and had confirmed Ovation Finance’s expectations. Yet, without
26         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
27         deposited into the Concealed Non-Escrow account at Chicago Title over which
28         Champion-Cain had full discretionary authority to withdraw funds at will for a

                                                57
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.59 Page 59 of 85




 1         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 2                 ggg. Racketeering Act 59: On or about February 11, 2019, Banc of
 3         California wired $225,000 to an account controlled by Chicago Title, with the
 4         understanding that the funds would be placed in an escrow account in Banc of
 5         California’s name to fund specific liquor license application escrows arranged by
 6         ANI, and under escrow conditions mandating that the funds could not be
 7         distributed to any person other than Banc of California. Chicago Title was fully
 8         aware of and had confirmed Banc of California’s expectations. Yet, without
 9         disclosing it to Banc of California, Chicago Title caused Banc of California’s
10         money to be deposited into the Concealed Non-Escrow account at Chicago Title
11         over which Champion-Cain had full discretionary authority to withdraw funds at
12         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
13         1344.
14                 hhh. Racketeering Act 60: On or about March 4, 2019, Ovation Finance
15         wired $3,475,000 to an account controlled by Chicago Title, with the
16         understanding that the funds would be placed in an escrow account in Ovation
17         Finance’s name to fund specific liquor license application escrows arranged by
18         ANI, and under escrow conditions mandating that the funds could not be
19         distributed to any person other than Ovation Finance. Chicago Title was fully
20         aware of and had confirmed Ovation Finance’s expectations. Yet, without
21         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
22         deposited into the Concealed Non-Escrow account at Chicago Title over which
23         Champion-Cain had full discretionary authority to withdraw funds at will for a
24         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
25                 iii.   Racketeering Act 61: On or about March 4, 2019, Banc of
26         California wired $10,000,000 to an account controlled by Chicago Title, with the
27         understanding that the funds would be placed in an escrow account in Banc of
28         California’s name to fund specific liquor license application escrows arranged by

                                                58
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.60 Page 60 of 85




 1         ANI, and under escrow conditions mandating that the funds could not be
 2         distributed to any person other than Banc of California. Chicago Title was fully
 3         aware of and had confirmed Banc of California’s expectations. Yet, without
 4         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 5         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 6         over which Champion-Cain had full discretionary authority to withdraw funds at
 7         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 8         1344.
 9                 jjj.   Racketeering Act 62: On or about March 19, 2019, Chicago Title
10         wired $1,092,301.34 from an account controlled by Chicago Title to Ovation.
11         The beneficiary instructions provided with the wire reference five liquor license
12         application numbers that appeared in Form Escrows previously provided to
13         Ovation, suggesting that the funds were tied to specific escrow accounts subject
14         to a Form Escrow. In fact, no such accounts existed and the source of the funds
15         was instead the Concealed Non-Escrow account at Chicago Title over which
16         Champion-Cain had full discretionary authority to withdraw funds, in violation of
17         8 U.S.C. §§ 2, and 1343.
18                 kkk. Racketeering Act 63: On or about March 22, 2019, Ovation
19         Finance wired $1,000,000 to an account controlled by Chicago Title, with the
20         understanding that the funds would be placed in an escrow account in Ovation
21         Finance’s name to fund specific liquor license application escrows arranged by
22         ANI, and under escrow conditions mandating that the funds could not be
23         distributed to any person other than Ovation Finance. Chicago Title was fully
24         aware of and had confirmed Ovation Finance’s expectations. Yet, without
25         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
26         deposited into the Concealed Non-Escrow account at Chicago Title over which
27         Champion-Cain had full discretionary authority to withdraw funds at will for a
28         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.

                                                59
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.61 Page 61 of 85




 1                 lll.   Racketeering Act 64: On or about April 2, 2019, Chicago Title
 2         wired $1,218,750 from an account controlled by Chicago Title to Banc of
 3         California. The beneficiary instructions provided with the wire reference a liquor
 4         license application number that appeared in a Form Escrow previously provided
 5         to Banc of California, suggesting that the funds were tied to a specific escrow
 6         accounts subject to a Form Escrow. In fact, no such account existed and the
 7         source of the funds was instead the Concealed Non-Escrow account at Chicago
 8         Title over which Champion-Cain had full discretionary authority to withdraw
 9         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
10                 mmm.         Racketeering Act 65: On or about April 3, 2019, Banc of
11         California wired $975,000 to an account controlled by Chicago Title, with the
12         understanding that the funds would be placed in an escrow account in Banc of
13         California’s name to fund specific liquor license application escrows arranged by
14         ANI, and under escrow conditions mandating that the funds could not be
15         distributed to any person other than Banc of California. Chicago Title was fully
16         aware of and had confirmed Banc of California’s expectations. Yet, without
17         disclosing it to Banc of California, Chicago Title caused Banc of California’s
18         money to be deposited into the Concealed Non-Escrow account at Chicago Title
19         over which Champion-Cain had full discretionary authority to withdraw funds at
20         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
21         1344.
22                 nnn. Racketeering Act 66: On or about April 15, 2019, Ovation Finance
23         wired $775,000 to an account controlled by Chicago Title, with the
24         understanding that the funds would be placed in an escrow account in Ovation
25         Finance’s name to fund specific liquor license application escrows arranged by
26         ANI, and under escrow conditions mandating that the funds could not be
27         distributed to any person other than Ovation Finance. Chicago Title was fully
28         aware of and had confirmed Ovation Finance’s expectations. Yet, without

                                                60
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.62 Page 62 of 85




 1         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
 2         deposited into the Concealed Non-Escrow account at Chicago Title over which
 3         Champion-Cain had full discretionary authority to withdraw funds at will for a
 4         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 5               ooo. Racketeering Act 67: On or about April 23, 2019, Ovation Finance
 6         wired $575,000 to an account controlled by Chicago Title, with the
 7         understanding that the funds would be placed in an escrow account in Ovation
 8         Finance’s name to fund specific liquor license application escrows arranged by
 9         ANI, and under escrow conditions mandating that the funds could not be
10         distributed to any person other than Ovation Finance. Chicago Title was fully
11         aware of and had confirmed Ovation Finance’s expectations. Yet, without
12         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
13         deposited into the Concealed Non-Escrow account at Chicago Title over which
14         Champion-Cain had full discretionary authority to withdraw funds at will for a
15         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
16               ppp. Racketeering Act 68: On or about May 8, 2019, Ovation Finance
17         wired $175,000 to an account controlled by Chicago Title, with the
18         understanding that the funds would be placed in an escrow account in Ovation
19         Finance’s name to fund specific liquor license application escrows arranged by
20         ANI, and under escrow conditions mandating that the funds could not be
21         distributed to any person other than Ovation Finance. Chicago Title was fully
22         aware of and had confirmed Ovation Finance’s expectations. Yet, without
23         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
24         deposited into the Concealed Non-Escrow account at Chicago Title over which
25         Champion-Cain had full discretionary authority to withdraw funds at will for a
26         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
27               qqq. Racketeering Act 69: On or about May 14, 2019, Chicago Title
28         wired $3,093,750 from an account controlled by Chicago Title to Banc of

                                               61
                                          COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.63 Page 63 of 85




 1         California. The beneficiary instructions provided with the wire reference a liquor
 2         license application number that appeared in a Form Escrow previously provided
 3         to Banc of California, suggesting that the funds were tied to a specific escrow
 4         accounts subject to a Form Escrow. In fact, no such account existed and the
 5         source of the funds was instead the Concealed Non-Escrow account at Chicago
 6         Title over which Champion-Cain had full discretionary authority to withdraw
 7         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
 8                 rrr. Racketeering Act 70: On or about May 16, 2019, Banc of
 9         California wired $2,475,000 to an account controlled by Chicago Title, with the
10         understanding that the funds would be placed in an escrow account in Banc of
11         California’s name to fund specific liquor license application escrows arranged by
12         ANI, and under escrow conditions mandating that the funds could not be
13         distributed to any person other than Banc of California. Chicago Title was fully
14         aware of and had confirmed Banc of California’s expectations. Yet, without
15         disclosing it to Banc of California, Chicago Title caused Banc of California’s
16         money to be deposited into the Concealed Non-Escrow account at Chicago Title
17         over which Champion-Cain had full discretionary authority to withdraw funds at
18         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
19         1344.
20                 sss.   Racketeering Act 71: On or about May 30, 2019, Ovation Finance
21         wired $1,525,000 to an account controlled by Chicago Title, with the
22         understanding that the funds would be placed in an escrow account in Ovation
23         Finance’s name to fund specific liquor license application escrows arranged by
24         ANI, and under escrow conditions mandating that the funds could not be
25         distributed to any person other than Ovation Finance. Chicago Title was fully
26         aware of and had confirmed Ovation Finance’s expectations. Yet, without
27         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
28         deposited into the Concealed Non-Escrow account at Chicago Title over which

                                                62
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.64 Page 64 of 85




 1         Champion-Cain had full discretionary authority to withdraw funds at will for a
 2         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
 3               ttt.   Racketeering Act 72: On or about June 11, 2019, Ovation Finance
 4         wired $1,875,000 to an account controlled by Chicago Title, with the
 5         understanding that the funds would be placed in an escrow account in Ovation
 6         Finance’s name to fund specific liquor license application escrows arranged by
 7         ANI, and under escrow conditions mandating that the funds could not be
 8         distributed to any person other than Ovation Finance. Chicago Title was fully
 9         aware of and had confirmed Ovation Finance’s expectations. Yet, without
10         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
11         deposited into the Concealed Non-Escrow account at Chicago Title over which
12         Champion-Cain had full discretionary authority to withdraw funds at will for a
13         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
14               uuu. Racketeering Act 73: On or about June 18, 2019, Chicago Title
15         wired $4,218,750 from an account controlled by Chicago Title to Banc of
16         California. The beneficiary instructions provided with the wire reference a liquor
17         license application number that appeared in a Form Escrow previously provided
18         to Banc of California, suggesting that the funds were tied to a specific escrow
19         account subject to a Form Escrow. In fact, no such account existed and the source
20         of the funds was instead the Concealed Non-Escrow account at Chicago Title
21         over which Champion-Cain had full discretionary authority to withdraw funds, in
22         violation of 8 U.S.C. §§ 2, 1343, and 1344.
23               vvv. Racketeering Act 74: On or about June 24, 2019, Banc of
24         California wired $3,375,000 to an account controlled by Chicago Title, with the
25         understanding that the funds would be placed in an escrow account in Banc of
26         California’s name to fund specific liquor license application escrows arranged by
27         ANI, and under escrow conditions mandating that the funds could not be
28         distributed to any person other than Banc of California. Chicago Title was fully

                                                63
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.65 Page 65 of 85




 1         aware of and had confirmed Banc of California’s expectations. Yet, without
 2         disclosing it to Banc of California, Chicago Title caused Banc of California’s
 3         money to be deposited into the Concealed Non-Escrow account at Chicago Title
 4         over which Champion-Cain had full discretionary authority to withdraw funds at
 5         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 6         1344.
 7                 www. Racketeering Act 75: On or about July 1, 2019, Ovation Finance
 8         wired $800,000 to an account controlled by Chicago Title, with the
 9         understanding that the funds would be placed in an escrow account in Ovation
10         Finance’s name to fund specific liquor license application escrows arranged by
11         ANI, and under escrow conditions mandating that the funds could not be
12         distributed to any person other than Ovation Finance. Chicago Title was fully
13         aware of and had confirmed Ovation Finance’s expectations. Yet, without
14         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
15         deposited into the Concealed Non-Escrow account at Chicago Title over which
16         Champion-Cain had full discretionary authority to withdraw funds at will for a
17         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
18                 xxx. Racketeering Act 76: On or about July 15, 2019, Chicago Title
19         wired $2,233,875 from an account controlled by Chicago Title to Banc of
20         California. The beneficiary instructions provided with the wire reference a liquor
21         license application number that appeared in a Form Escrow previously provided
22         to Banc of California, suggesting that the funds were tied to a specific escrow
23         accounts subject to a Form Escrow. In fact, no such account existed and the
24         source of the funds was instead the Concealed Non-Escrow account at Chicago
25         Title over which Champion-Cain had full discretionary authority to withdraw
26         funds, in violation of 8 U.S.C. §§ 2, 1343, and 1344.
27                 yyy. Racketeering Act 77: On or about July 16, 2019, Chicago Title
28         wired $1,020,924.65 from an account controlled by Chicago Title to Ovation.

                                                64
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.66 Page 66 of 85




 1         The beneficiary instructions provided with the wire reference three liquor license
 2         application numbers that appeared in Form Escrows previously provided to
 3         Ovation, suggesting that the funds were tied to specific escrow accounts subject
 4         to a Form Escrow. In fact, no such accounts existed and the source of the funds
 5         was instead the Concealed Non-Escrow account at Chicago Title over which
 6         Champion-Cain had full discretionary authority to withdraw funds, in violation of
 7         8 U.S.C. §§ 2 and 1343.
 8               zzz. Racketeering Act 78: On or about July 18, 2019, Ovation Finance
 9         wired $950,000 to an account controlled by Chicago Title, with the
10         understanding that the funds would be placed in an escrow account in Ovation
11         Finance’s name to fund specific liquor license application escrows arranged by
12         ANI, and under escrow conditions mandating that the funds could not be
13         distributed to any person other than Ovation Finance. Chicago Title was fully
14         aware of and had confirmed Ovation Finance’s expectations. Yet, without
15         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
16         deposited into the Concealed Non-Escrow account at Chicago Title over which
17         Champion-Cain had full discretionary authority to withdraw funds at will for a
18         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
19               aaaa. Racketeering Act 79: On or about July 19, 2019, Banc of California
20         wired $1,725,000 to an account controlled by Chicago Title, with the
21         understanding that the funds would be placed in an escrow account in Banc of
22         California’s name to fund specific liquor license application escrows arranged by
23         ANI, and under escrow conditions mandating that the funds could not be
24         distributed to any person other than Banc of California. Chicago Title was fully
25         aware of and had confirmed Banc of California’s expectations. Yet, without
26         disclosing it to Banc of California, Chicago Title caused Banc of California’s
27         money to be deposited into the Concealed Non-Escrow account at Chicago Title
28         over which Champion-Cain had full discretionary authority to withdraw funds at

                                               65
                                          COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.67 Page 67 of 85




 1         will for a fee of $500 per transaction, in violation of 18 U.S.C. §§ 2, 1343, and
 2         1344.
 3                 bbbb. Racketeering Act 80: On or about August 8, 2019, Ovation Finance
 4         wired $500,000 to an account controlled by Chicago Title, with the
 5         understanding that the funds would be placed in an escrow account in Ovation
 6         Finance’s name to fund specific liquor license application escrows arranged by
 7         ANI, and under escrow conditions mandating that the funds could not be
 8         distributed to any person other than Ovation Finance. Chicago Title was fully
 9         aware of and had confirmed Ovation Finance’s expectations. Yet, without
10         disclosing it to Ovation, Chicago Title caused Ovation Finance’s money to be
11         deposited into the Concealed Non-Escrow account at Chicago Title over which
12         Champion-Cain had full discretionary authority to withdraw funds at will for a
13         fee of $500 per transaction, in violation of 18 U.S.C. §§ 2 and 1343.
14                 cccc. Racketeering Act 81: On or about August 16, 2019, Chicago Title
15         wired $1,835,252.71 from an account controlled by Chicago Title to Ovation.
16         The beneficiary instructions provided with the wire reference five liquor license
17         application numbers that appeared in Form Escrows previously provided to
18         Ovation, suggesting that the funds were tied to specific escrow accounts subject
19         to a Form Escrow. In fact, no such accounts existed and the source of the funds
20         was instead the Concealed Non-Escrow account at Chicago Title over which
21         Champion-Cain had full discretionary authority to withdraw funds, in violation of
22         8 U.S.C. §§ 2, and 1343.
23                 dddd. Racketeering Act 82: Beginning in 2015 and continuing through
24         August 28, 2019, Chicago Title, DuCharme, Elixman and others acting in the
25         interest of Chicago Title knew of and participated in ANI, Champion-Cain, and
26         other ANI principals’ numerous acts of transferring over $10,000 of the proceeds
27         of wire fraud from the Concealed Non-Escrow account at Chicago Title to
28         accounts possessed and controlled by Champion-Cain and/or ANI’s parent

                                                66
                                           COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.68 Page 68 of 85




 1         company, American National Investments, for use in funding the business
 2         activities of American National Investments, in violation of 18 U.S.C. §§ 2, 1956,
 3         and 1957.
 4         145. As discussed above, as a direct and proximate result of Defendants’
 5   racketeering activities and violations of 18 U.S.C. § 1962(c), Plaintiffs have been
 6   injured in their business and property.
 7                                    Second Cause of Action
 8                                      RICO Conspiracy
                                        18 U.S.C. § 1962(d)
 9
                                       Against All Defendants
10         146. Plaintiffs hereby incorporate the above allegations by reference as if fully
11   set forth herein.
12         147. This claim alleges a violation of 18 U.S.C. § 1962(d), which makes it
13   “unlawful for any person to conspire to violate any of the provisions of subsection (a),
14   (b), or (c) of [18 U.S.C. § 1962].”
15         148. Chicago Title conspired with Champion-Cain to violate 18 U.S.C.
16   § 1962(a) and (c), as described herein.
17         149. Champion-Cain has participated as a co-conspirator with Chicago Title in
18   the above listed offenses and has performed those acts in furtherance of the conspiracy.
19         150. Chicago Title—through its agents DuCharme and Elixman—and
20   Champion-Cain agreed, whether expressly or tacitly, that some person would commit at
21   least of two predicate acts set forth above in the course of participating in the affairs or
22   operations of the ANI scheme, in violation of 18 U.S.C. § 1962(c).
23         151. Chicago Title—through its agents DuCharme and Elixman—and
24   Champion-Cain agreed, whether expressly or tacitly, that some person would commit at
25   least of two predicate acts set forth above in the course using the proceeds of the
26   conduct alleged above to invest in American National Investments, in violation of 18
27   U.S.C. § 1962(a).
28

                                                  67
                                               COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.69 Page 69 of 85




 1         152. Chicago Title—through its agents DuCharme and Elixman—was aware of
 2   the essential scope and nature of and intended to participate in the scheme to corruptly
 3   operate ANI to the benefit of Champion-Cain and to use the proceeds of the conduct
 4   alleged above to invest in American National Investments.
 5         153. There was no plausible lawful rationale for the manner in which Chicago
 6   Title and its co-conspirators participated in the affairs of the ANI or used the proceeds
 7   of the conduct alleged above to invest in American National Investments.
 8         154. As discussed above, Plaintiffs have been injured in their business and
 9   property as a direct and proximate result of the unlawful agreement between Chicago
10   Title and Champion-Cain.
11                                     Third Cause of Action
12                                             Fraud
                                       Against All Defendants
13
           155. Plaintiffs hereby incorporate the above allegations by reference as if fully
14
     set forth herein.
15
           156. Chicago Title, through its agents acting within the scope of their
16
     employment made several false statements of fact to Plaintiffs, including, but not
17
     limited to:
18
                   a.    DuCharme’s false oral confirmation, on July 20, 2017, to Ovation’s
19
           CFO and its Vice President and Head of Accounting that Ovation Finance’s
20
           money would be safely handled by placing it in an escrow account in Ovation
21
           Finance’s name.
22
                   b.    DuCharme’s response to Ovation Finance’s January 17, 2018 audit
23
           letter, falsely confirming, on January 18, 2018, that “as of the close of business
24
           on December 31, 2017, Chicago Title held in escrow $25,000,000 in the name of
25
           Ovation Finance Holdings 2 LLC per the License List and Amounts” as set forth
26
           in an exhibit to the audit letter.
27
                   c.    DuCharme’s subsequent oral confirmation to KPMG that her written
28

                                                   68
                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.70 Page 70 of 85




 1         confirmation to the January 17, 2018 audit letter was accurate.
 2                d.     DuCharme’s April 18, 2018 oral statement that the escrow process
 3         was going well and that the Banc of California’s funds were being placed in
 4         “escrows” that DuCharme had signed off on.
 5                e.     DuCharme’s response to Ovation Finance’s January 14, 2019 audit
 6         letter, falsely confirming, on January 17, 2019, that “as of the close of business
 7         on December 31, 2018, Chicago Title held in escrow $25,000,000 in the name of
 8         Ovation Finance Holdings 2 LLC per the License List and Amounts” as set forth
 9         in an exhibit to the audit letter.
10                f.     Elixman’s September 19, 2019 in-person confirmation to Banc of
11         California confirming that Chicago Title was holding Banc of California’s $25
12         million, and Elixman’s description to Banc of California of the extensive
13         reporting and compliance requirements of the State of California.
14                g.     In connection with wiring funds to Ovation on or about April 9,
15         2018, March 19, 2019, July 16, 2019, and August 16, 2019, Chicago Title listed
16         in the wiring information liquor license application numbers that appeared in
17         Form Escrows previously provided by ANI to Ovation, implying that the funds
18         were tied to a specific escrow accounts subject to Form Escrows, and concealing
19         that no such accounts existed and that the source of the funds was instead the
20         Concealed Non-Escrow account at Chicago Title over which Champion-Cain had
21         full discretionary authority to withdraw funds.
22                h.     In connection with wiring funds to Banc of California on or about
23         March 15, 2018, March 22, 2018, April 26, 2018, May 2, 2018, May 21, 2018,
24         May 30, 2018, June 22, 2018, September 14, 2018, November 1, 2018, February
25         8, 2019, April 2, 2019, May 14, 2019, June 28, 2019, July 15, 2019, Chicago
26         Title listed in the wiring information liquor license application numbers that
27         appeared in Form Escrows previously provided by ANI to Ovation, implying that
28         the funds were tied to a specific escrow accounts subject to Form Escrows, and

                                                   69
                                                COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.71 Page 71 of 85




 1         concealing that no such accounts existed and that the source of the funds was
 2         instead the Concealed Non-Escrow account at Chicago Title over which
 3         Champion-Cain had full discretionary authority to withdraw funds.
 4         157. Each of these statements was false at the time it was made. Chicago Title
 5   never held any of the deposited funds, much less all of them in Ovation Finance or Banc
 6   of California’s names, and it never attributed any deposited funds to any specific liquor
 7   license escrows on the lists attached to the audit letter.
 8         158. DuCharme and Elixman knew these statements to be false, because they
 9   themselves were involved in administering ANI’s escrows under the terms of the
10   Concealed Non-Escrow account, wherein Champion-Cain was regularly withdrawing
11   funds from the escrows. DuCharme was also aware that the Form Escrows were either
12   forged or, at minimum, not being treated as obligatory by ANI. She was further aware
13   that Champion-Cain was impersonating her and Elixman using the
14   @chicagotitleescrows.com e-mail accounts. And DuCharme was aware that the funds in
15   escrow administered under the Concealed Non-Escrow were not earmarked to specific
16   liquor license fee escrows.
17         159. DuCharme and Elixman were was also aware that Banc of California and
18   Ovation would, and thus intended them to, rely on their false statements in deciding to
19   fund, to continue to fund, or to increase the amount of loans they were making to Kim
20   Funding for use in the ANI Lending Program that Ovation Finance and Banc of
21   California believed to exist.
22         160. Ovation and Banc of California did, in fact, rely on DuCharme’s and
23   Elixman’s false statements in deciding to fund, to continue to fund, or to increase the
24   amount of loans they were making to Kim Funding for use in the ANI Lending Program
25   that Ovation and Banc of California believed to exist. Ovation and Banc of California
26   relied on the role of Chicago Title—a long-established institution—in coming to the
27   conclusion that their principal would be safe. Had Ovation or Banc of California known
28   that the escrowed funds would not be and/or were not held in an account under their

                                                  70
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.72 Page 72 of 85




 1   name, they would have thereafter refused to provide any more loans to Kim Funding, as
 2   would have been their right under Ovation’s Loan Agreement and Side Agreement and
 3   the BoC Loan Documents. Further, Banc of California would not have agreed to
 4   increase Kim Funding’s line of credit by $10 million in February 2019.
 5            161. Ovation and Banc of California were injured by DuCharme’s deceit. At the
 6   time the ANI scheme collapsed, about $23.4 million of Ovation Finance’s principal and
 7   $35 million of Banc of California’s principal—which were supposed to be in safely
 8   controlled earmarked accounts controlled by Chicago Title—was lost. Ovation
 9   Management also lost significant profits as a result of DuCharme’s deceit.
10            162. Chicago Title is liable for DuCharme’s and Elixman’s deceit under the
11   doctrine of respondeat superior because, as alleged, supra, ¶¶ 109–116, DuCharme’s
12   and Elixman’s fraud was committed within the scope of their employment with Chicago
13   Title.
14            163. Chicago Title is also liable for DuCharme’s and Elixman’s deceit as a
15   principal of an agent who acted with actual or ostensible authority for Chicago Title in
16   making statements on its behalf. Ovation and Banc of California interacted with
17   DuCharme believing she was a duly authorized escrow agent acting within the scope of
18   her authority when she, among other things, orally confirmed the nature of the
19   arrangements prior to the first wire and signed Ovation Finance’s audit confirmations,
20   and represented to Banc of California that its funds were being placed into escrows.
21   Banc of California interacted with DuCharme and Elixman believing they were duly
22   authorized escrow agents acting within the scope of their authority when they, among
23   other things, orally confirmed the nature of the arrangement prior to the line having
24   been fully drawn and prior to the additional $10 million extension of credit in February
25   2019.
26            164. To the extent those acts exceeded the scope of DuCharme’s and Elixman’s
27   authority, Chicago Title allowed Ovation and Banc of California to believe DuCharme
28   and Elixman possessed the requisite authority, by: (1) holding DuCharme and Elixman

                                                 71
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.73 Page 73 of 85




 1   out on Chicago Title’s website as authorized escrow agents; (2) permitting DuCharme
 2   and Elixman to process millions of dollars of inbound wire transfers without apparent
 3   supervision; (3) permitting its escrow officers to facilitate a massive fraud using the
 4   means and instrumentalities of the company in such a brazen fashion that it should have
 5   been detected by even the most basic internal controls.
 6         165. Furthermore, Chicago Title had its own duty of disclosure to Plaintiffs, the
 7   breach of which is a form of deceit.
 8         166. Plaintiffs were express third-party beneficiaries to the Form Escrows
 9   wherein Chicago Title agreed, among other things, not to release the escrowed funds to
10   any person other than Plaintiffs. Through DuCharme, Elixman, and Schwiebert,
11   Chicago Title was aware—prior to the first funding of any loans by Defendants—that
12   (1) the Form Escrows existed; (2) the Form Escrows’ facial provisions bound Chicago
13   Title; and (3) the Form Escrows were for the benefit of third-party depositors into
14   Chicago Title escrow accounts affiliated with ANI and Kim Funding.
15         167. Chicago Title, however, must also have been aware that the Form Escrows
16   were either forged or ineffective, since it was treating the Concealed Non-Escrow as the
17   effective agreement governing those accounts.
18         168. Under the circumstances—and in particular in its capacity as an escrow
19   holder and thus a putative fiduciary to the beneficiaries of the Form Escrows—Chicago
20   Title owed the beneficiaries of the Form Escrows a duty of candid disclosure. Prior to
21   accepting millions of dollars of wire transfers from Plaintiffs, Chicago Title was obliged
22   to disclose the existence and its view of the primacy of the Concealed Non-Escrow
23   and/or the fraudulence or inefficacy of the Form Agreements. Its failure to do so is
24   deceit under California Civil Code section 1710(3).
25         169. Chicago Title failed to disclose these facts with the knowledge that they
26   would have been considered material to Plaintiffs in deciding to fund or to continue to
27   fund loans to Kim Funding for use in the ANI liquor license escrow program that
28   Plaintiffs believed to exist as described by ANI, Kim Funding, and Chicago Title.

                                                 72
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.74 Page 74 of 85




 1   Moreover, Chicago Title was making a handsome profit from these transactions for
 2   essentially zero work. Had Chicago Title disclosed to Plaintiffs that they were wiring
 3   millions of dollars into a glorified checking account controlled by Champion-Cain, the
 4   funding from Plaintiffs would never have occurred, and Chicago Title’s profits would
 5   have run dry. Furthermore, DuCharme and Elixman—the Chicago Title escrow officers
 6   carrying out the scheme in their official capacities—were given significant side
 7   payments to keep the operation going and their careers likely benefitted from the
 8   revenues Chicago Title earned through this fraud.
 9         170. Plaintiffs did, in fact, rely on Chicago Title’s failure to disclose material
10   information regarding the terms of the escrow accounts Plaintiffs were wiring money
11   into. Had Chicago Title disclosed the true nature of the scheme and the terms of the
12   Concealed Non-Escrow, Plaintiffs could and would have exercised their rights under
13   their contracts with Kim Funding and ANI to cease lending money to fund ANI’s liquor
14   license escrow program and to demand the accelerated return of their principal.
15         171. As discussed above, Plaintiffs were all injured by Chicago Title’s failure to
16   disclose material facts.
17         172. DuCharme and Elixman acted with oppression, fraud, or malice in
18   defrauding Plaintiffs.
19         173. Chicago Title had knowledge of the unfitness of DuCharme and Elixman
20   and acted with reckless disregard of the rights of Olaintiffs in continuing to employ
21   them for years while DuCharme and Elixman participated in the ANI scheme.
22   Moreover, Chicago Title expressly or implicitly authorized or ratified their actions
23   when Schwiebert signed the incumbency certificate.
24                                    Fourth Cause of Action
25                                  Aiding and Abetting Fraud
                                      Against All Defendants
26
           174. ANI and Champion-Cain committed a massive fraud upon Plaintiffs from
27
     the very outset of their relationship.
28

                                                 73
                                              COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.75 Page 75 of 85




 1         175. Among other things, ANI made factual representations in contracts that
 2   were not true at the time they were made, for the clear purpose of enticing Plaintiffs to
 3   unwittingly lend money to the ANI scheme.
 4         176. For example, in Ovation Finance’s Side Agreement with ANI, ANI recited
 5   that it “will establish with Chicago Title (‘Escrow Holder’) an Escrow Account into
 6   which Ovation shall fund Loans (defined in the Loan Agreement) pursuant to the Loan
 7   Agreement, which Escrow Account shall be subject to an escrow agreement in which
 8   Ovation shall be a third-party beneficiary thereof and owner of the escrow account
 9   thereunder (the ‘Escrow Agreement’), to accept the proceeds of each Loan.”
10         177. The Side Letter further explained that “[i]t is expressly understood by ANI
11   that it may only release the Deposit (as defined in the Escrow Agreement) to Ovation
12   and shall not take any action to contravene this Side Letter.”
13         178. The Side Letter also represented that the “Escrow Agreements executed by
14   ANI and the Escrow Holder constitute valid and legally binding obligations of the
15   parties thereto, enforceable in accordance with its terms (subject to applicable
16   bankruptcy, reorganization, insolvency, moratorium or similar laws affecting creditors’
17   rights generally and subject, as to enforceability, to equitable principles of general
18   application (regardless of whether enforcement is sought in a proceeding in equity or at
19   law)).”
20         179. The Commercial Guaranty, Commercial Security Agreement and
21   Assignment of Deposit Account executed by ANI as part of the Banc of California/Kim
22   Loan Agreement explained that “[ANI] and [Kim Funding] are parties to that certain
23   Funding Agreement, dated as of January 16, 2015, providing for the establishment of
24   escrow accounts by [ANI] from time to time with Chicago Title, a California
25   Corporation (‘Escrow Holder’) in connection with the representation by [ANI] of
26   applicants for a transfer of a license by the California Department of Alcohol Beverage
27   Control, and the funding of such escrow accounts by [Kim Funding]” and granted to
28   Banc of California a security interest “in all Escrow Accounts funded by [Banc of

                                                 74
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.76 Page 76 of 85




 1   California] and established from time to time on or after this date by [ANI] with Escrow
 2   Holder in connection with the representation by [ANI] of applicants for a transfer of a
 3   license by the California Department of Alcohol Beverage Control, and the funding of
 4   such escrow accounts by [Kim Funding].” Ex. 2 at pp. 45, 53.
 5          180. ANI’s contracts with Banc of California similarly represented that Banc of
 6   California would be lending funds into specific escrow accounts tied to liquor license
 7   transfer applications.
 8          181. All of these statements were knowingly false when made by ANI.
 9          182. ANI made the statements with the intent of inducing the reliance of
10   Plaintiffs.
11          183. Plaintiffs did, in fact, rely on ANI’s false representations in deciding to
12   enter lending agreements with ANI and Kim Funding and to authorize the funding of
13   loans under them.
14          184. Chicago Title had actual knowledge of ANI’s fraud. Among other things,
15   DuCharme and Elixman knew that Champion-Cain was forging Form Agreements,
16   using a false e-mail address to impersonate them, and operating the ANI escrow
17   accounts under the Concealed Non-Escrow in such a way that, while various creditors
18   were depositing millions of dollars into accounts believed to be controlled under the
19   Form Escrow, Champion-Cain was withdrawing money within her sole discretion.
20          185. Further, DuCharme and Elixman’s receipt of bribes from Champion-Cain
21   to continue the fraud raises a strong inference that DuCharme and Elixman, and
22   therefore Chicago Title, had actual knowledge of the fraudulent scheme.
23          186. Chicago Title also actively participated and facilitated ANI’s fraud.
24   Among other things: (1) as described above, while acting in the scope of her authority
25   and employment, DuCharme made various fraudulent statements of her own to
26   facilitate the scheme; (2) Chicago Title failed to disclose facts while under an obligation
27   to do so, under circumstances that permitted the scheme to continue; (3) DuCharme
28   assisted Champion-Cain in signing numerous Form Escrows after a bank’s diligence

                                                 75
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.77 Page 77 of 85




 1   revealed them to be likely forgeries, perpetuating the scheme; (4) Chicago Title,
 2   DuCharme, and Elixman all personally profited from the scheme; (5) DuCharme and
 3   Elixman, while acting in the scope of their authority and employment with Chicago
 4   Title, processed hundreds of wire transfers into and out of ANI’s escrow accounts under
 5   the Concealed Non-Escrow, knowingly permitting Champion-Cain and ANI to steal the
 6   lenders’ principal and accrued interest.
 7         187. As discussed above, Plaintiffs were injured by Chicago Title aiding and
 8   abetting of ANI’s fraud.
 9         188. DuCharme and Elixman acted with oppression, fraud, or malice in aiding
10   and abetting Champion-Cain and ANI’s fraud.
11         189. Chicago Title had knowledge of the unfitness of DuCharme and Elixman
12   and acted with reckless disregard of the rights of Plaintiffs in continuing to employ
13   DuCharme and Elixman for years while they participated in the ANI scheme.
14   Moreover, Chicago Title expressly or implicitly authorized or ratified their actions
15   when Schwiebert signed the incumbency certificate.
16                                     Fifth Cause of Action
17                                 Negligent Misrepresentation
                                     Against All Defendants
18
           190. Plaintiffs hereby incorporate the above allegations by reference as if fully
19
     set forth herein.
20
           191. Chicago Title owed Plaintiffs a duty of care, because, among other things:
21
     (1) the contracts under the Form Escrow were specifically intended to protect Plaintiffs;
22
     (2) given Chicago Title’s knowledge of the Form Escrows, it was foreseeable to
23
     Chicago Title that Plaintiffs would suffer harm if their funds were not adequately
24
     protected; (3) Plaintiffs’ lost principal is a concrete and certain injury; (4) Chicago
25
     Title’s conduct was integral to the injuries suffered by Plaintiffs; (5) Chicago Title’s
26
     conduct was morally reprehensible; and (6) imposing a duty of care on Chicago Title
27
     and those similarly situated will prevent harm to future beneficiaries of escrow
28

                                                  76
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.78 Page 78 of 85




 1   arrangements.
 2         192. Chicago Title, through its agents acting within the scope of their
 3   employment, made several false statements of fact to Plaintiffs, including, but not
 4   limited to:
 5             a. DuCharme’s false oral confirmation, on July 20, 2017, that Ovation
 6                 Finance’s money would be safely handled by placing it in an escrow
 7                 account in Ovation Finance’s name.
 8             b. DuCharme’s response to Ovation Finance’s January 17, 2018 audit letter,
 9                 falsely confirming, on January 18, 2018, that “as of the close of business
10                 on December 31, 2017, Chicago Title held in escrow $25,000,000 in the
11                 name of Ovation Finance Holdings 2 LLC per the License List and
12                 Amounts” as set forth in an exhibit to the audit letter.
13             c. Elixman’s September 19, 2018 in-person confirmation to Banc of
14                 California confirming that Chicago Title was holding Banc of California’s
15                 $25 million, and Elixman’s description to Banc of California of the
16                 extensive reporting and compliance requirements of the State of California.
17             d. DuCharme’s subsequent oral confirmation to KPMG that her written
18                 confirmation to the January 17, 2019 audit letter was accurate.
19             e. DuCharme’s April 18, 2018 oral statement that the escrow process was
20                 going well and that Banc of California’s funds were being placed in
21                 “escrows” that DuCharme had signed off on.
22             f. DuCharme’s response to Ovation Finance’s January 14, 2019 audit letter,
23                 falsely confirming, on January 15, 2018, that “as of the close of business
24                 on December 31, 2017, Chicago Title held in escrow $25,000,000 in the
25                 name of Ovation Finance Holdings 2 LLC per the License List and
26                 Amounts” as set forth in an exhibit to the audit letter.
27             g. In connection with wiring funds to Ovation on or about April 9, 2018,
28                 March 19, 2019, July 16, 2019, and August 16, 2019, Chicago Title listed

                                                  77
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.79 Page 79 of 85




 1                 in the wiring information liquor license application numbers that appeared
 2                 in Form Escrows previously provided by ANI to Ovation, implying that
 3                 the funds were tied to a specific escrow accounts subject to Form Escrows,
 4                 and concealing that no such accounts existed and that the source of the
 5                 funds was instead the Concealed Non-Escrow account at Chicago Title
 6                 over which Champion-Cain had full discretionary authority to withdraw
 7                 funds.
 8             h. In connection with wiring funds to Banc of California on or about March
 9                 15, 2018, March 22, 2018, April 26, 2018, May 2, 2018, May 21, 2018,
10                 May 30, 2018, June 22, 2018, September 14, 2018, November 1, 2018,
11                 February 8, 2019, April 2, 2019, May 14, 2019, June 28, 2019, July 15,
12                 2019, Chicago Title listed in the wiring information liquor license
13                 application numbers that appeared in Form Escrows previously provided
14                 by ANI to Ovation, implying that the funds were tied to a specific escrow
15                 accounts subject to Form Escrows, and concealing that no such accounts
16                 existed and that the source of the funds was instead the Concealed Non-
17                 Escrow account at Chicago Title over which Champion-Cain had full
18                 discretionary authority to withdraw funds.
19          193. Each of these statements was false at the time it was made. Chicago Title’s
20   statements were false because Chicago Title never held any of the deposited funds,
21   much less all of them in Ovation Finance and Banc of California’s names, and it never
22   attributed any deposited funds to any specific liquor license escrows on the lists
23   attached to the audit letter.
24          194. Chicago Title never had any reasonable basis to believe that these
25   statements were true; and, indeed Chicago Title, through its agents acting within the
26   scope of their employment, knew these statements to be false, because DuCharme
27   herself was involved in administering ANI’s escrows under the terms of the Concealed
28   Non-Escrow account, wherein Champion-Cain was regularly withdrawing funds from

                                                 78
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.80 Page 80 of 85




 1   the escrows. DuCharme was also aware that the Form Escrows were either forged or, at
 2   minimum, not being treated as obligatory by ANI. She was further aware that
 3   Champion-Cain was impersonating her using the @chicagotitleescrows.com e-mail
 4   account. And DuCharme was aware that the account administered under the Concealed
 5   Non-Escrow were not earmarked to specific liquor license fee escrows, and indeed, was
 6   not an “escrow” account at all.
 7         195. Chicago Title, by and through its agents acting within the scope of their
 8   employment, was also aware that Plaintiffs would, and thus intended Plaintiffs to, rely
 9   on their false statements in deciding to fund or to continue to fund loans to Kim
10   Funding for use in the ANI Loan Program that Plaintiffs believed to exist.
11         196. Plaintiffs reasonably relied on Chicago Title’s false statements in deciding
12   to fund or to continue to fund loans to Kim Funding for use in the ANI Loan Program
13   that Plaintiffs believed to exist. Plaintiffs relied on the role of Chicago Title—a long-
14   established institution—in coming to the conclusion that their principal would be safe.
15         197. Plaintiffs’ reliance on Chicago Title’s false statements were a substantial
16   factor in causing their harm because had Plaintiffs known that the escrowed funds
17   would not be and/or were not held in an account under its name, Plaintiffs would have
18   thereafter refused to provide any more loans to Kim Funding, as would have been its
19   right under the Loan Agreement and Side Agreement.
20         198. As discussed above, Plaintiffs have been harmed as a result of Chicago
21   Title’s false statements.
22                                     Sixth Cause of Action
23                                  Breach of Fiduciary Duty
                                     Against All Defendants
24
           199. Plaintiffs hereby incorporate the above allegations by reference as if fully
25
     set forth herein.
26
           200. At least since February 1, 2017, acting through agents upon whom Chicago
27
     Title endowed with ostensible authority in their interactions with Plaintiffs, Chicago
28

                                                 79
                                            COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.81 Page 81 of 85




 1   Title became party to Form Escrows, under which Plaintiffs are express third party
 2   beneficiaries.
 3         201. Under the Form Escrows, Chicago Title, agreed, among other things, not to
 4   release the escrowed funds to any persons other than Plaintiffs.
 5         202. Chicago Title served as the Escrow Holder for these escrow accounts.
 6         203. As the Escrow Holder, Chicago Title owed a fiduciary duty to Plaintiffs,
 7   including, but not limited to, duties to: (1) refrain from acting against Plaintiffs’
 8   interests in administering funds Plaintiffs deposited into accounts Plaintiffs believed to
 9   be controlled by the Form Escrows; (2) disclosing any materially adverse information,
10   such as the existence of the Concealed Non-Escrow; and (3) exercising reasonable skill
11   and diligence in carrying out the Form Escrow agreements.
12         204. Chicago Title, through its agents acting within the scope of their
13   employment, breached its fiduciary duty to Plaintiffs by knowingly wiring Plaintiffs’
14   deposited funds into the Concealed Non-Escrow, from which Champion-Cain was
15   regularly withdrawing funds contrary to the terms of the Form Escrows.
16         205.       Chicago Title must have been aware that the Form Escrows were either
17   forged or ineffective, since it was treating the Concealed Non-Escrow as the effective
18   agreement governing those accounts.
19         206. Despite owing Plaintiffs fiduciary duties, Chicago Title failed to disclose
20   material information regarding the terms of the escrow accounts Plaintiffs were wiring
21   money into.
22         207. As discussed above, Plaintiffs have been harmed as a result of Chicago
23   Title’s breaches of its fiduciary duties.
24                                    Seventh Cause of Action
25                                          Negligence
                                       Against All Defendants
26
           208. Plaintiffs hereby incorporate the above allegations by reference as if fully
27
     set forth herein.
28

                                                  80
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.82 Page 82 of 85




 1         209. Chicago Title owed Plaintiffs a duty of care, because, among other things:
 2   (1) the contracts under the Form Escrow were specifically intended to protect Plaintiffs;
 3   (2) given Chicago Title’s knowledge of the Form Escrows, it was foreseeable to
 4   Chicago Title that Plaintiffs would suffer harm if their funds were not adequately
 5   protected; (3) Plaintiffs’ lost principal is a concrete and certain injury; (4) Chicago
 6   Title’s conduct was integral to the injuries suffered by Plaintiffs; (5) Chicago Title’s
 7   conduct was morally reprehensible; and (6) imposing a duty of care on Chicago Title
 8   and those similarly situated will prevent harm to future beneficiaries of escrow
 9   arrangements.
10         210. Chicago Title’s duty of care included, among other things, a duty to
11   monitor its business to ensure that its employees were not using the instrumentalities of
12   the company to carry out and aid and abet fraudulent schemes to deprive Plaintiffs of
13   funds, which Plaintiffs had been led to believe would be deposited into safe escrow
14   accounts at Chicago Title.
15         211. Chicago Title breached its duty of care by, among other things, failing to
16   detect or prevent DuCharme and Elixman from using its instrumentalities to carry out
17   ANI’s fraudulent scheme.
18         212. As discussed above, Plaintiffs have been harmed as a result of Chicago
19   Title’s failures to abide by its duty of care.
20                                       PRAYER FOR RELIEF
21         Accordingly, Plaintiffs pray for the following remedies:
22         1. Monetary damages according to proof, including compensatory damages, lost
23   interest, lost profits, and incidental and consequential damages.
24         2. Treble damages under 18 U.S.C. § 1964(c).
25         3. Punitive damages.
26         4. Pre-judgment interest.
27         5. Attorneys’ fees and costs of suit under 18 U.S.C. § 1964(c), or as otherwise
28   permitted by law.

                                                      81
                                             COMPLAINT
     Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.83 Page 83 of 85




 1         6. Any other legal or equitable remedy the Court deems just and appropriate.
 2                                        JURY DEMAND
 3         Plaintiffs demand a trial by jury.
 4   Dated: October 22, 2019                    KIRKLAND & ELLIS LLP
 5                                              By:      s/ Michael Shipley
 6                                                          Michael Shipley
 7                                              Mark Holscher (SBN 139582)
 8                                              mark.holscher@kirkland.com
                                                R. Alexander Pilmer (SBN 166196)
 9                                              apilmer@kirkland.com
10                                              Michael J. Shipley (SBN 233674)
                                                michael.shipley@kirkland.com
11                                              333 South Hope Street
12                                              Los Angeles, California 90071
                                                Telephone: (213) 680-8400
13
14                                              Attorneys for Plaintiffs Ovation
                                                Finance Holdings 2 LLC; Ovation
15
                                                Fund Management II, LLC; Banc of
16                                              California, N.A.
17
                                                PACHULSKI STANG ZIEHL & JONES LLP
18
                                                Dean A. Ziehl (SBN 84529)
19                                              dziehl@pszjlaw.com
                                                10100 Santa Monica Blvd., 13th Floor
20
                                                Los Angeles, California 90067-4003
21                                              Telephone: (310) 277-6910
22
                                                Attorneys for Plaintiff Banc of California,
23                                              N.A.
24
25
26
27
28

                                                82
                                           COMPLAINT
 Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.84 Page 84 of 85




1                                INDEX OF EXHIBITS

2       Exhibit                        Description                       Page Nos.
3
4          1       Ovation Finance Holdings 2 LLC and KIM Funding,        85 -105
5                  LLC Loan Agreement

6          2       Bank of California Loan Documents                     106 - 167
7
           3       Ovation Finance Holdings 2 LLC and ANI                168 - 173
8
                   Development, LLC Side Agreement
9
           4       Escrow Agreement                                      174 - 177
10
11         5                                                             178 - 190
                   Table of Escrows Purportedly Funded by Ovation
12                 Finance
13         6                                                             191 - 192
                   Incumbency Certificate and Authorization of Chicago
14                 Title Company
15         7                                                             193 - 195
                   December 31, 2018 Escrow Agreement (Holding Funds)
16
17         8       February 13, 2019 Escrow Agreement (Holding Funds)    196 - 362
18
           9       Financial Records                                     363 - 376
19
20        10                                                             377 - 382
                   January 17, 2018 Letter Requesting Escrow Funds
21                 Confirmation
22        11                                                             383 - 433
                   Bank of California/Kim Amended Loan Documents
23
24        12       January 16, 2019 Email Requesting Escrow Funds        434 - 439
                   Confirmation
25
26        13       January 17, 2018 Email Attaching Escrow Funds         440 - 443
                   Confirmation
27
28
                                           83
 Case 3:19-cv-02031-LAB-AHG Document 1 Filed 10/22/19 PageID.85 Page 85 of 85




1       Exhibit                        Description                        Page Nos.
2
          14       Table of Escrows Purportedly Funded by Banc of         444 - 455
3
                   California, N.A.
4
          15       April 17, 2018, E-mail Chain Between L. Mamer, K.      456 - 460
5
                   Peterson, and G. Champion-Cain
6
          16       April 18, 2018 Contemporaneous Call Notes              461 - 462
7
8         17                                                              463 - 465
                   August 7, 2018 E-mail Chain Between S. Cusato and K.
9                  Peterson
10        18                                                              466 - 468
                   September 19, 2018 Contemporaneous Call Notes of
11                 Mamer
12        19       September 19, 2018 E-mail from S. Cusato to D.         469 - 471
13                 DuCharme, and B. Elixman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           84
